Exhibit 10.1

Confidential treatment has been requested for portions of this document
indicated by [*], which portions are filed separately with the Commission.

MASTER AGREEMENT

between

FEDERAL EXPRESS CORPORATION

and

CRYOPORT, INC.

THIS MASTER AGREEMENT (this “Agreement”) dated as of January 1, 2013 (the
“Effective Date”), is entered into between CRYOPORT, INC., a Nevada corporation
(“CryoPort”), having a place of business at 20382 Barents Sea Circle, Lake
Forest, California 92630, and FEDERAL EXPRESS CORPORATION, a Delaware
corporation (“FedEx”), having a place of business at 3610 Hacks Cross Road,
Memphis, Tennessee 38125.

Section I: Transportation and Lease Agreement

Section II: Application Service Provider—Service Agreement

Section III: Mutual Provisions

This Agreement will remain in effect from the Effective Date (hereinafter the
“Term”) and shall terminate on December 31, 2015 unless terminated earlier as
provided herein.



--------------------------------------------------------------------------------

EACH PARTY’S SIGNATURE BELOW ACKNOWLEDGES THAT SUCH PARTY HAS READ AND
UNDERSTANDS EACH OF THE TERMS AND CONDITIONS OF THE MASTER AGREEMENT AND AGREES
TO BE BOUND BY THEM.

 

FEDERAL EXPRESS CORPORATION     CRYOPORT, INC. BY:  

/s/ Michael T. Mitchell

    BY:   /s/ Robert Stefanovich NAME:  

Michael T. Mitchell

    NAME:   Robert Stefanovich TITLE:  

Vice President

    TITLE:   Chief Financial Officer



--------------------------------------------------------------------------------

SECTION I

TRANSPORTATION AND LEASE AGREEMENT

THIS TRANSPORTATION AND LEASE AGREEMENT (this “Agreement”) is entered into
between CRYOPORT, INC., a Nevada corporation (“CryoPort”), having a place of
business at 20382 Barents Sea Circle, Lake Forest, California 92630, and FEDERAL
EXPRESS CORPORATION, a Delaware corporation (“FedEx”), having a place of
business at 3610 Hacks Cross Road, Memphis, Tennessee 38125, with respect to the
following facts:

WHEREAS, the Parties agree that the Terms and Conditions of this Section I shall
govern the transportation and lease of Containers and Related Goods and
Services, as identified herein, only, and, further, that Section II of this
Master Agreement shall govern the ASP Services only.

WHEREAS, CryoPort has developed certain liquid nitrogen shipping vessels,
together with certain order processing and tracking systems, in situ package
monitoring and other services relating to the use and transport thereof.

WHEREAS, FedEx desires to lease the Containers , and use the Related Goods and
Services and provide transportation services therefor to its customers by FedEx
or its Affiliates hereunder, and CryoPort and FedEx desire to enter into this
Agreement to facilitate the use of the Containers and the Related Goods and
Services, on the terms and conditions hereof.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the parties agree as follows:

1. Definitions. For purposes of this Agreement, the terms defined in this
Section 1 shall have the respective meanings set forth below:

1.1 “Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person. A Person shall be regarded as in control of another Person if
it owns, or directly or indirectly controls, at least fifty percent (50%) of the
voting stock or other ownership interest of the other Person, or if it directly
or indirectly possesses the power to direct or cause the direction of the
management and policies of the other Person by any means whatsoever.

1.2 “Authorized Affiliate or Contractor” shall mean, with respect to a specific
Container leased under a Lease Transaction, any Affiliate or contractor of FedEx
that is engaged by FedEx for the purposes of handling such leased Container in
the course of such Lease Transaction.

1.3 “Commencement Date” shall mean, with respect to any Lease Transaction, the
date that the term of such Lease Transaction commences as indicated on the
applicable Order Confirmation.

1.4 “Containers” shall mean, collectively, the liquid nitrogen frozen
temperature-controlled shipping vessels described more specifically in
Schedule 1, and “Container” shall mean any of the Containers. Any Container may
include a Smart Module, although the Smart Module is not part of the Container.

1.5 “CryoPort Express” shall mean the supply and use of Containers and the
Related Goods and Services for frozen temperature-controlled cold chain
transportation of contents.

1.6 “CryoPort Express Portal” shall mean the web portal for customer order
entry, shipment tracking and content monitoring by CryoPort, invoicing of FedEx
by CryoPort, and related services, in each case for CryoPort Express



--------------------------------------------------------------------------------

1.7 “Customer” shall mean any Person that places an Order with FedEx for
services that include the use of CryoPort Express with FedEx transportation
services that is accepted by CryoPort, all in accordance with this Agreement.

1.8 “FedEx Lost Container Fee” shall mean, with respect to any Container, the
lost Container fee set forth on Schedule 2.

1.9 “Fees” shall mean (a) with respect to any Container, the applicable fees and
additional fees forth on Schedule 2, and (b) with respect to any Related Goods
and Services, the applicable fees set forth on Schedule 3 or otherwise agreed
upon in writing by the parties, in each case subject to adjustment as set forth
in this Agreement.

1.10 “Interregional” shall mean any Lease Transaction that is not Regional.

1.11 “Lease Transaction” shall mean each lease of a Container to be transported
by FedEx or its Affiliates hereunder, and the provision of any Related Goods and
Services, pursuant to an Order that is accepted by CryoPort in accordance with
Section 4 as evidenced by an Order Confirmation.

1.12 “Maximum Lease Transaction” shall mean two, twenty-one calendar day periods
or forty-two days during which time the initial Lease Transaction and one
additional twenty-one day period take place and for which the additional Lease
Transaction Fee shall apply.

1.13 “Maximum Smart Module Lease Fee” shall mean, with respect to any Smart
Module, the maximum Smart Module lease fee set forth in footnote 2 on Schedule
3.

1.14 “Order” shall mean any order for the lease of a Container to be transported
by FedEx or its Affiliates hereunder, and (if requested) Related Goods and
Services, placed in accordance with Section 4.

1.15 “Order Confirmation” shall mean, with respect to any Order, the evidence of
the acceptance of such Order issued by CryoPort in accordance with Section 4.

1.16 “Persons” shall mean individuals, corporations, partnerships, limited
liability companies, trusts, business trusts, associations, joint stock
companies, joint ventures, pools, syndicates, sole proprietorships,
unincorporated organizations, governmental authorities and any other forms of
entity not specifically listed herein, and “Person” shall mean any of the
Persons.

1.17 “Regional” shall mean any Lease Transaction for which (a) all shipping
addresses, as set forth in the applicable Shipping Plan, are located in any
country in the European Union, or (b) all shipping addresses, as set forth in
the applicable Shipping Plan, are located in the same country located outside
the European Union.

1.18 “Related Goods and Services” shall mean, collectively, the services, data
loggers, shipping materials and other products and services (other than the
lease of the Containers) relating to use, monitoring and transport of the
Containers, in each case as offered to FedEx from time to time by CryoPort
hereunder as described in Schedule 3 or otherwise agreed upon in writing by the
parties, “Related Good or Service” shall mean any of the Related Goods or
Services.



--------------------------------------------------------------------------------

1.19 “Shipping Plan” shall mean, with respect to each Lease Transaction, (a) the
name of each Person (together with its shipping address) to whom the applicable
leased Container shall be transported, and (b) the order and sequence in which
such leased Container shall be transported to each such Person, all as described
more specifically in the applicable Order Confirmation.

1.20 “Smart Module” means the battery operated USB or Wireless device provided
by CryoPort and attached to a temperature-controlled shipping vessel for the
purpose of monitoring temperature and/or other physical parameters within and
around such shipping vessel. For clarity, the Smart Module shall not include a
device solely for purposes of external package tracking, and external (but not
internal) package monitoring, performed by FedEx. Smart Modules shall not be
utilized with any Lease Transaction unless requested by the Customer.

1.21 CryoPort warrants and represents that only temperature control tracking
devices that conform to, are approved or certified for shipping under, or are
exempt from the requirements of applicable laws and regulations, including but
not limited to requirements set forth by the Federal Aviation Administration
(“FAA”) shall be acceptable. CryoPort further agrees to provide FedEx notice as
to changes in any law that specifically affect the shipment of a Container or
temperature control tracking device (and not merely the shipment of freight
generally).

2. Scope of Relationship.

2.1 On the terms and conditions of this Agreement, FedEx shall have the right
to, and shall, promote, market and sell transportation of the Containers by
FedEx, and the Related Goods and Services, hereunder. FedEx shall have the right
to contract its obligations relating to the handling of the Containers hereunder
to any Authorized Affiliate or Contractor. FedEx shall ensure that each
Authorized Affiliate or Contractor complies with the applicable terms and
conditions of this Agreement and shall be liable to CryoPort for their
noncompliance.

2.2 FedEx shall not offer to sell, or sell, transportation of the Containers or
the Related Goods and Services to any party that FedEx has reason to believe
shall resell use of the Containers or the Related Goods and Services. Neither
FedEx nor its Authorized Affiliate or Contractor shall offer a monitoring device
competitive with the Smart Module for use with any Container. For clarity, the
foregoing shall not prohibit FedEx from performing external package tracking,
and external (but not internal) package monitoring (including by use of FedEx’s
SenseAware product).

2.3 The parties acknowledge and agree that CryoPort shall solely own and control
all technology (and related intellectual property rights) relating to the
Containers (including the manufacture and use thereof), the CryoPort Express
Portal and the Smart Module, and all CryoPort developed technology, together
with all modifications and improvements thereto.

3. Lease. On the terms and conditions of this Agreement, CryoPort hereby leases
to FedEx, and FedEx accepts for lease, such Containers as listed on an Order
Confirmation.



--------------------------------------------------------------------------------

4. Lease Transactions. Each Lease Transaction shall take place as follows, and
in accordance with such policies and procedures as more specifically agreed in
writing by the parties:

4.1 FedEx shall place each Order for CryoPort Express hereunder with CryoPort
through the CryoPort Express Portal, in such manner, by such means and
containing such information as specified by CryoPort.

4.2 CryoPort shall use commercially reasonable efforts to accept or reject an
Order as soon as possible and in any event no later than 24 hours after receipt
of the Order. Each Order that is accepted shall be evidenced by issuance of an
Order Confirmation. The Order Confirmation shall confirm for each Lease
Transaction the following: (a) the name and shipping address of the applicable
Customer, (b) the CryoPort facility where the Container shall be picked up to
begin the Lease Transaction, and the CryoPort facility where the Container shall
be delivered to end the Lease Transaction, (c) the applicable Shipping Plan,
(d) the number and type of leased Container(s), (e) a description of the
designated contents to be shipped, together with the applicable government
regulated codes and descriptions (including without limitation hazardous
classification and harmonization codes) therefor, where applicable, (f) the
Commencement Date (g) the Related Goods and Services (if any).and (h) the
applicable Fees. Acceptance or rejection of each Order shall be communicated to
FedEx. Acceptance of any Order is subject to availability of Containers and
Related Goods and Services. The Customer placing the Order shall have the right
to cancel a Lease Transaction four (4) days prior to the Commencement Date.
CryoPort shall make the Container(s) which are the subject of the Order
available for pick-up by FedEx on the Commencement Date at the CryoPort facility
indicated on the Order Confirmation prior to the designated pick-up time for
that location. The parties acknowledge that exceptions to the above procedures
may be necessary or beneficial on occasion and said exceptions shall be agreed
upon through reasonable procedures established by the parties in writing.

4.3 For each transaction, CryoPort must affix the applicable shipping or
transportation labels as set forth in the applicable Order. FedEx shall not
alter, remove or modify any labels provided by CryoPort or affixed by CryoPort
to any Container, nor affix any other labels or markings to any Container
without CryoPort’s consent; provided, however, that, in the course of
transporting a Container, FedEx shall have the right to affix such necessary
transportation-related labels as are customary in the industry, provided that
FedEx shall not place such labels so as to intentionally and materially cover or
obscure the CryoPort labels on such Container.

4.4 For each Lease Transaction, FedEx or its Affiliates shall be responsible for
delivering the applicable Container(s) in accordance with the applicable
Shipping Plan as set forth in the applicable Order Confirmation and in
accordance with this Agreement.

4.5 For each Lease Transaction, unless CryoPort otherwise expressly agrees in
writing, (a) FedEx shall not use, and shall prohibit each Customer from using,
the applicable Containers for any purpose other than the transport of the
designated contents, and (b) FedEx shall not transport, and shall prohibit each
Customer from transporting, the applicable Container to any Person (other than
FedEx or an Authorized Affiliate or Contractor) or address other than as
specified in the applicable Shipping Plan, as evidenced by the shipping labels
affixed to the Container(s) by CryoPort.

4.6 FedEx shall provide CryoPort with periodic good faith estimates of the
reasonably anticipated demand for Containers hereunder, which shall be
non-binding and for planning purposes only.



--------------------------------------------------------------------------------

5. Movement Lease.

5.1 Containers and Smart Modules shall be leased on a per movement basis
(“Movement Lease”). Lease Transactions commence on the Commencement Date and end
at the end of each movement. A movement is defined as that time when the
Container is received by FedEx and completed when the Container has been
returned to CryoPort, as described in Section 4. CryoPort shall be compensated
by payment of the applicable Fees for each Lease Transaction where a Container
has been tendered to FedEx for delivery on the Commencement Date of such Lease
Transaction in accordance with the applicable provisions of this Agreement.

5.2 If FedEx fails to return to CryoPort the applicable Container within [*]
days after the Commencement Date of the applicable Lease Transaction as set
forth on the applicable Order Confirmation, FedEx additionally shall pay to
CryoPort the applicable additional Fees specified in Schedule 2 hereto. After
the Maximum Lease Transaction,, if the Container is not returned, the Container
shall be deemed a Casualty as set forth in Section 8 and FedEx shall pay the
Lost Container Fee set forth in Schedule 2.

6. Delivery and Return.

6.1 Delivery. With respect to each Lease Transaction, FedEx shall take
possession of the Container on the Commencement Date at the CryoPort facility
identified on the Order Confirmation. If CryoPort delivers a Container that is
not serviceable, CryoPort shall, at its own expense, promptly replace the
non-serviceable Container utilizing, to the extent practical, a FedEx service
for the transportation of such replacement Container. Because of delivery and
return logistics, CryoPort reserves the right to substitute Container serial
numbers for the Container serial numbers indicated on the Order Confirmation up
until the execution of the Delivery Form.

6.2 Return. FedEx shall return the Container(s) and Smart Module to the CryoPort
facility specified in the Order Confirmation free and clear of any claims, liens
or encumbrances (other than any claims, liens or encumbrances against CryoPort)
in a serviceable, emptied and clean condition (free and clear of any debris)
without damage caused by FedEx or a Customer, except for ordinary wear and tear.
Within [*] after return of the Container(s) and Smart Module , CryoPort shall
complete and send to FedEx a mutually acceptable form (the “Return Form”)
indicating any non-allowable damages. Unless otherwise indicated on the Return
Form, the inspection by CryoPort and the execution of the Return Form shall
indicate that there are no such damages or unresolvable contamination.

7. Use of Containers and Smart Modules. FedEx shall, and shall cause each
Customer, sender and recipient of a Lease Transaction to, (a) use the Containers
and Smart Modules (s) in a careful and proper manner and in accordance with the
use guidelines established from time to time by CryoPort and provided to FedEx
(the “Guidelines”), (b) not use the Containers and Smart Module(s) or allow the
Containers or the Smart Module to be used for any unlawful purpose, (c) not
modify, deconstruct or reverse engineer the Containers or the Smart Modules, and
(d) use every reasonable precaution to prevent loss or damage to the Containers
and the Smart Module and to prevent injury to persons and property.



--------------------------------------------------------------------------------

8. Loss or Damage. Aside from claims related to faulty construction and
manufacturer defects, FedEx shall bear all risk of loss, damage, theft,
destruction, attachment, seizure, unresolvable contamination or the like (any
such event being referred to as a “Casualty”) of or to the Container(s) and the
Smart Module(s), reasonable wear and tear excepted. No Casualty shall impair the
obligations of FedEx to pay the Fees for the lease term of the applicable Lease
Transaction. As soon as is commercially reasonable upon FedEx becoming aware of
a Casualty, FedEx shall provide CryoPort with written notice detailing such
Casualty. In addition to the applicable Fees for a Container or Smart Module
that have accrued prior to CryoPort’s receipt of notice of the good faith
declaration of such Casualty (and without otherwise limited any rights or
remedies available to CryoPort), upon invoice to FedEx, (a) where the applicable
Container or Smart Module is not declared in good faith to be lost or
irretrievable, FedEx shall reimburse CryoPort for the reasonable costs of
repairing the affected Container (but not exceeding the FedEx Lost Container
Value) or the affected Smart Module (but not exceeding the Smart Module Lease
Fee) and (b) where the applicable Container or Smart Module is declared in good
faith to be lost or irretrievable, FedEx shall pay to CryoPort an additional
amount equal to the FedEx Lost Container Fee for the affected Container or the
Maximum Smart Module Lease Fee for the affected Smart Module. In no event shall
FedEx be liable for any fees related to the lease or replacement of a Container
above the Maximum Lease Transaction Fee and the Lost Container Fee, except that
if the Infectious Canister for the High Volume Shipper is not returned FedEx
must pay [*] for each unreturned Infectious Canister. CryoPort has no liability
whatsoever for the contents of the Containers, except to the extent provided in
the CryoPort terms and conditions attached hereto as the CryoPort Annex, and
which may be modified in the future and posted at www.cryoport.com.
Notwithstanding anything else herein, the Parties expressly agree that in the
event of a conflict between the CryoPort Annex and the terms and conditions of
this Agreement, this Agreement shall control.

9. Financial Terms.

9.1 FedEx shall pay to CryoPort the applicable Fees for each Lease Transaction
as set forth in this Agreement. CryoPort’s current Fees for Lease Transactions
(including additional Fees) are specified in Schedule 2. The Fees for any
specific Lease Transaction may be subject to such increases or discounts as the
parties mutually agree in writing and as set forth in an amendment to this
Agreement.

9.2 For all Related Goods and Services provided by CryoPort under this
Agreement, FedEx shall pay to CryoPort the applicable Fees therefor.

9.3 [*]

9.4 Taxes.

9.4.1 Payment Responsibilities. FedEx is responsible for paying all taxes,
excises, duties and assessments (individually a “Tax” and collectively the
“Taxes”) that any government or agency having jurisdiction levies, assesses or
imposes relating to each Lease Transaction. CryoPort shall reasonably cooperate
with FedEx in contesting or protesting the validity or application of any Tax.
If CryoPort receives a refund of any part of a Tax that FedEx has paid, CryoPort
shall promptly remit the amount of the refund to FedEx. CryoPort shall
reasonably cooperate with FedEx to the extent that FedEx reasonably requests and
to the extent practicable to minimize the amount of Taxes for which FedEx is
responsible by virtue of the foregoing.



--------------------------------------------------------------------------------

9.4.2 Extent of Obligations. FedEx’s obligations arising out of this Section 9.4
does not extend to Taxes based upon, measured by or with respect to, net or
gross income, receipts or capital or any similarly based Tax.

9.4.3 Invoicing for Taxes. To the extent that there are any Taxes due relating
to a Lease Transaction that are levied, assessed or imposed by the applicable
taxing authority to, CryoPort, CryoPort shall submit to FedEx an invoice with
the amount of Taxes separately itemized therefor in accordance with the terms of
this Agreement. With respect to each Tax itemized in an invoice, if FedEx
chooses not to contest or protest the validity or application of the Tax in
accordance with Section 9.4.1, FedEx shall (i) pay the Tax to CryoPort within
thirty (30) days after receipt in accordance with the terms of this Agreement,
(ii) timely pay the Tax directly to the taxing authority, if applicable law
permits, or (iii) provide CryoPort an exemption certificate or other similar
document reflecting that all or some part of charges are exempt from the
imposition of the Tax, whichever FedEx elects. If FedEx remits the Tax to
CryoPort in accordance with division (i) above, CryoPort shall provide to FedEx,
at FedEx’s written request, evidence of CryoPort’s timely remittance of the Tax
to the taxing authority. If FedEx provides an exemption certificate or other
similar document for any Tax in accordance with division (iii) above, but the
applicable taxing authority nevertheless determines that such Tax is owed, FedEx
shall indemnify CryoPort for all losses, liabilities, damages and expenses
incurred in connection therewith.

10. Operations.

10.1 Provisioning of Containers. CryoPort shall be responsible for supplying and
recharging the Containers and for all recycling (other than recycling of
non-returned cardboard and paper) related to the Containers hereunder. Using the
information provided by FedEx, CryoPort shall generate and affix to each
Container for each Lease Transaction the applicable shipping labels for each
segment of the transport of such Container for such Lease Transaction, and the
applicable shipping documents.

10.2 Shipping and Transportation Services. Except to the extent otherwise set
forth in the Shipping Plan for a specific Lease Transaction, FedEx shall provide
and be responsible for all pickup, delivery, shipping, and tracking for use of
the CryoPort Container pursuant to this Agreement.

10.3 Promotion, Marketing and Sales.

(a) FedEx and its Affiliates shall have the nonexclusive right, at its sole
expense, to promote, market and sell use and transportation of CryoPort
Containers, and the Related Goods and Services, on the terms and conditions
hereof.

(b) Upon written agreement of the parties, CryoPort shall assist FedEx
promotion, marketing and sales efforts for use and transportation of CryoPort
Containers, and the Related Goods and Services, by providing sales support,
training FedEx employees and assisting in joint customer sales calls based on a
mutually agreed and reasonable plan and schedule. The parties shall mutually
agree upon the payment to CryoPort of any applicable fees therefor.

10.4 Orders and the CryoPort Express Portal. All Lease Transactions shall be
processed through the CryoPort Express Portal, which shall be owned and
controlled by CryoPort. Neither FedEx nor its Affiliates shall use the CryoPort
Express Portal for any other use without the prior express written consent of
CryoPort.



--------------------------------------------------------------------------------

10.5 Branding and Promotional Materials.

(a) The Containers shall be branded under, and shall bear, the name “CryoPort
Express”, together with such other names and marks, and in such manner, as
CryoPort reasonably requires. FedEx shall not alter or cover any such names and
marks on the Containers.

(b) FedEx shall not make any representations, warranties or statements regarding
CryoPort, the Containers, the Related Goods and Services or CryoPort Express, or
publish, distribute or use any materials containing the CryoPort name or marks
or otherwise relating to CryoPort, the Containers, the Related Goods and
Services or CryoPort Express, that are additional or contrary to the
representations, warranties, and statements provided by CryoPort to FedEx for
the purpose of this Agreement. unless expressly authorized in advance by
CryoPort.

(c) CryoPort hereby grants to FedEx a nonexclusive license under its trademarks
and related rights for the promotion, marketing and sales of CryoPort Containers
and transportation thereof in accordance with the provisions of this Agreement.
The parties shall discuss from time to time the use of such trademarks and
related rights for such promotion, marketing and sales.

10.6 Tracking. All shipments shall be tracked by FedEx. With respect to each
Lease Transaction, each Customer shall be assigned a FedEx customer number, and
all Lease Transactions shall be identified using a FedEx provided tracking
number.

10.7 Information Technology. The parties shall collaborate, and provide such
services and support, for the development of such information technology and
interfaces as the parties mutually determine are necessary and appropriate for
the activities conducted under this Agreement.

10.8 Data Security. Each party shall maintain in confidence, not disclose to any
third party and not use for any purpose other than conducting the activities
hereunder all personally identifying data and information regarding each
Customer. Such confidentiality obligations shall not apply (a) to the extent
that a party is required to disclose information by applicable law, regulation
or order of a governmental agency or a court of competent jurisdiction (in each
case as determined by such party’s legal counsel), and (b) to any information to
the extent that a party can establish by written documentation (i) is known to
by party as evidenced by its written records before receipt thereof from the
disclosing party, (ii) is disclosed to such party free of confidentiality
obligations by a third party who has the right to make such disclosure, or
(iii) is or becomes part of the public domain through no fault of such party.
The parties may establish more detailed data security protocols by mutual
written agreement.

11. FedEx’s Exclusive Benefit. The parties agree that this Agreement is executed
for the benefit of FedEx’s exclusive use of the Container(s) leased hereunder,
and FedEx shall not sublease, sublet, loan, or otherwise release to any third
party (other than to an Affiliate of FedEx performing transportation services in
the ordinary course of FedEx’s business as currently conducted) use of any of
the Container(s) unless expressly set forth in this Agreement or otherwise
expressly agreed in writing by CryoPort.



--------------------------------------------------------------------------------

12. Rights to Containers. CryoPort and FedEx agree that each Lease Transaction
is an agreement of lease only and nothing contained in this Agreement may be
construed as conveying to FedEx any right, title or interest in or to the
Containers or the Smart Modules except as a lessee. FedEx recognizes and
acknowledges that FedEx has the right to maintain possession of the Container(s)
and the Smart Module(s) conditional upon FedEx’s compliance with the terms of
this Agreement. FedEx shall not, without the prior written consent of CryoPort,
assign or sublease any of the Containers or the Smart Modules , or hypothecate,
pledge or otherwise encumber or suffer a lien upon or against or otherwise
convey any interest in this Agreement or any Container or the Smart Module
leased hereunder (or purport to do any of the foregoing). FedEx shall indemnify
CryoPort from any and all losses, liabilities, damages and expenses (including
reasonable attorneys’ fees and costs) resulting from any such actual or
purported assignment, sublease, hypothecation, pledge, encumbrance, lien or
conveyance. Upon request of CryoPort and where reasonable and appropriate, FedEx
shall execute and deliver a financing statement or similar documents, and take
such other actions, to permit CryoPort to perfect a security interest in, or to
evidence CryoPort’s ownership of, the Containers or the Smart Modules. In
addition, FedEx shall not suffer to be removed any CryoPort markings contained
on any Container or Smart Module .

13. Container Warranties; Limitations.

13.1 CryoPort warrants that the Containers during the applicable lease term
(a) meet the certification requirements as and when issued by the FAA or any
other applicable governing body, and (b) shall operate within the temperature
ranges specified on CryoPort’s then-current specifications therefor for the
periods stated therein when operated in accordance with the Guidelines, receipt
of which is acknowledged by FedEx (“Authorized Warranty”). FedEx shall not make
any representations or warranties outside the scope of the Authorized Warranty.
Any claim against CryoPort for breach of the Authorized Warranty shall be made
in writing and promptly pursued within one (1) year from the date of delivery of
the Container(s) at issue. CryoPort warrants and represents that only
temperature control tracking devices that conform to, are approved or certified
for shipping under, or are exempt from the requirements of applicable laws and
regulations, including but not limited to requirements set forth by the Federal
Aviation Administration (“FAA”) shall be acceptable. CryoPort further agrees to
provide FedEx notice as to changes in any law that specifically affect the
shipment of a Container or temperature control tracking device (and not merely
the shipment of freight generally).

13.2 THE AUTHORIZED WARRANTY STATED HEREIN IS IN LIEU OF ANY AND ALL WARRANTIES
AND CRYOPORT DISCLAIMS ALL OTHER WARRANTIES RELATING TO THE CONTAINERS AND THE
RELATED GOODS AND SERVICES, EXPRESS OR IMPLIED, EXCLUDING ANY WARRANTY OF
NONINFRINGEMENT. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES, INCLUDING, WITHOUT
LIMITATION, DAMAGES DUE TO LOSS OF USE, LOST PROFITS OR ANY INDIRECT DAMAGES,
EVEN IF THE INDEMNIFIED PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT OR
OTHERWISE.



--------------------------------------------------------------------------------

13.3 Subject to the terms and conditions of this Agreement, CryoPort shall
indemnify and hold harmless FedEx, its directors, officers, employees and agents
from and against any and all claims, demands, causes of action, losses, damages,
judgments, injuries and liabilities, including payment of attorney’s fees
(collectively “Claims”) by third parties for (i) violations of any applicable
law, ordinance, rule or regulation of the United States or any state, city, or
other governmental body by CryoPort, (ii) the use or transportation of any
Container by FedEx in accordance with the provisions of this Agreement,
(iii) any breach of the Authorized Warranty, and (v) CryoPort’s negligence or
willful misconduct. Subject to section 13.2 herein, nothing in this Agreement
shall be construed to limit CryoPort’s liability to FedEx for loss or damage
suffered by FedEx as a result of CryoPort’s actions or inactions related to this
Agreement.

13.4 Subject to the terms and conditions of this Agreement, FedEx shall
indemnify and hold harmless CryoPort, its directors, officers, employees and
agents from and against any and all Claims by third parties for (i) violations
of any applicable law, ordinance, rule or regulation of the United States or any
state, city, or other governmental body by FedEx, and (ii) FedEx’s negligence or
willful misconduct, excluding claims for cargo loss or damage. FedEx’s liability
to CryoPort under this Agreement always is limited to the amount that CryoPort
pays for such loss or damage. FedEx shall be solely liable for any claims of
cargo loss or damage resulting from the negligence of FedEx.

13.5 The indemnifying party shall, promptly after it becomes aware of it, give
the indemnified party prompt notice of any occurrence, event or condition in
connection with which the indemnified party may be entitled to indemnification
hereunder.

13.6 Intellectual Property Indemnification. CryoPort, at its own expense, shall
indemnify, defend and hold harmless FedEx, its Affiliates (including the
corporate parent company), directors, officers, employees and agents from and
against any and all Claims by third parties based on an allegation that the use
of the Containers, any software, source codes, programming documentation, or
other items or materials furnished to FedEx under this Agreement, or the use,
lease, or sale of the Containers or any such items or materials delivered under
this Agreement, in each case in accordance with the provisions of this
Agreement, infringe any United States or foreign intellectual property or other
proprietary right, and CryoPort shall pay any royalties and other costs related
to the settlement of such claim, and the cost and damages, including attorneys’
fees, finally awarded as a result of any suit based on such Claim, provided
FedEx promptly notifies CryoPort in writing of any such Claim and gives CryoPort
authority and such assistance and information as is available to FedEx for the
defense of such Claim. Any out-of-pocket expenses reasonably incurred by FedEx
in providing such assistance or information at the written request of CryoPort
shall be at CryoPort’s expense. Notwithstanding, CryoPort shall not consent to
any injunction decree, judgment, or settlement which would have the effect of
imposing any liability on FedEx for which CryoPort is not responsible hereunder,
without FedEx’s prior written consent.



--------------------------------------------------------------------------------

13.7 Indemnification Procedures. If either party seeks indemnification hereunder
(the “indemnified party”) from the other party (the “indemnifying party”) with
respect to a third party Claim, the indemnified party will notify the
indemnifying party as promptly as practicable and give the indemnifying party an
opportunity to defend the Claim. The indemnified party will extend reasonable
cooperation in connection with such defense. If the indemnifying party fails to
defend the claim within a reasonable time, the indemnified party may assume the
defense thereof, and the indemnifying party will repay the indemnified party for
all expenses incurred in connection with such defense (including reasonable
attorney’s fees, settlement payments and payments of judgments) until the
indemnifying party assumes such defense. The foregoing indemnity obligations
will extend only to the losses actually suffered by the indemnified party,
reduced by any offsetting assets or services received from any third party
including any insurer. The indemnifying party will be subrogated to all rights
of the indemnified party against any third party with respect to any claim for
which indemnity was paid. The obligations of the indemnifying party under this
Section 13 shall not apply to amounts pad in settlement of any Claim if such
settlement is effected without the consent of the indemnifying party, which
consent shall not be withheld or delayed unreasonably.

14. Insurance. Each party shall maintain insurance sufficient to cover its
interests and potential claims. All such insurance shall be obtained in such
amounts and from reputable companies as is customary in the industry. Each party
shall reasonably cooperate with any insurance companies producing insurance for
the other party under this Section 1 in the investigation and defense of any
claims and suits against the other party arising from the use or operation of
the Containers and Smart Modules. .

15. Events of Default. The following shall be “Events of Default” hereunder with
respect to this Agreement: (a) FedEx shall default in payment of any Fees or
other amounts due hereunder, (b) either party shall be in breach of any other
term of this Agreement, or (c) either party shall become insolvent, makes a
filing in bankruptcy, dissolves or otherwise terminates its corporate existence.

16. Termination. Either party may terminate this Agreement on written notice to
the other party on the occurrence of any Event of Default that remains
unremedied for more than ten (10) days in the case of an Event of Default
described in clause (a) of Section 15, and thirty (30) days in the event of any
other Event of Default, after written notice from the non-defaulting party to
the defaulting party specifying such Event of Default. FedEx shall have the
right to terminate for convenience upon one hundred eighty (180) days prior
express written notice. Sections 2.3, 13, 1, 16 and 17 shall survive termination
or expiration of this Agreement. No remedy referred to in this Section 16 is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to above or otherwise available at law or in equity. This
Agreement and any applicable Order Confirmation shall survive with respect to
any Lease Transaction still in effect at such expiration date until the end of
the lease period for that Lease Transaction and the return of the applicable
Container(s) and Smart Module(s) as provided herein.

17. General Provisions.

17.1 Notices. Notices under this Agreement shall be valid if given in writing
and sent by recognized overnight courier, registered mail or fax to the
addresses shown on the invoice. Notices shall be effective upon receipt. A copy
of all notices shall be sent to the following:

FedEx Legal Sales Transactions and Alliances

1000 Ridgeway Loop Road, Suite 600

Memphis, Tennessee 38120



--------------------------------------------------------------------------------

17.2 Operation of Containers. FedEx agrees that in its use and handling of the
Containers it shall strictly comply with the Guidelines and such additional
instructions as CryoPort shall provide in writing to FedEx so long as such
instructions are provided in advance and agreed upon between the parties. FedEx
agrees that it shall comply with all applicable laws and regulations relating to
its use and possession of the Containers. CryoPort agrees that it will provide a
customer service number for questions related to the Container and identify said
number on the instruction sheets accompanying the Container. The customer
service number shall direct the Customer to a call center. CryoPort shall
provide customer service twenty-four (24) hours per day, seven days per week,
fifty-two (52) weeks per year for questions related to the Container, and shall
provide sufficient staff to handle the volume of transactions per day.

SCHEDULE 1

CONTAINERS AND SMART MODULE

 

Model No.

  

Description

XP5    CryoPort Express® Shipper, an IATA certified, non-hazardous,
pre-packaged, cryogenic dry vapor shipping container which holds 5.5 liters
liquid nitrogen fully absorbed in a porous material, has a full weight of 10.2
kilograms and as per IATA special provision A152 is suitable for, but not
limited to, shipping biological and infectious substances. CX-HVO    CryoPort
Express® Shipper, an IATA certified, non-hazardous, pre-packaged, cryogenic dry
vapor shipping container which holds 11.8 liters liquid nitrogen fully absorbed
in a porous material, has a full weight of 32 kilograms and as per IATA special
provision A152 is suitable for, but not limited to, shipping biological and
infectious substances.

[*]



--------------------------------------------------------------------------------

SCHEDULE 2

FEES FOR CONTAINERS

 

     

Fee per

Lease Transaction

   Additional Fees per
Lease Transaction11    FedEx Lost
Container Fee

Model No.

  

Regional

   Interregional    Regional    Interregional   

XP5

   [*]    [*]    [*]    [*]    [*]

CX-HVO

   [*]    [*]    [*]    [*]    [*]

[*]

[*]

The XP5 and CX-HVO Container lease fee of [*] per Lease Transaction is included
in the total Fee for such Lease Transaction and shall be included on a separate
line item on the applicable invoice thereof.

 

 

1. [*]



--------------------------------------------------------------------------------

SCHEDULE 3

RELATED GOODS AND SERVICES AND APPLICABLE FEES

 

Part No.

  

Description

   Fee ($) ACC-8751    Tyvek Bag and Absorbent Pouch Assy    [*] ACC-8900   
Canister    [*] ACC-8905    Rack, High Volume Shipper    [*] ACC-8920    Lifter
Assembly w/2 goblets    [*] ACC-8960    Canes (pack of 15)    [*] ACC-8975   
Lifter    [*] ACC-9030    UN 3373 Label    [*] ACC-9031    UN 2814 Label    [*]
ACC-9032    UN 2900 Label    [*] ACC-9033    Cane    [*] ACC-9034    Vial
(1.8ml)    [*] ACC-9035    Exempt Human Specimen Label    [*] ACC-9036    Exempt
Animal Specimen Label    [*] ACC-9039    Data Logger (Defined as the Smart
Module in the Agreement)    [*] ACC-9040    Do Not X-Ray Label    [*] ACC-9041
   Tamper Evident Seal    [*] ACC-9042    Tamper Evident Packaging    [*]
ACC-9043    Cryovial Box w/insert    [*] ACC-9044    UN3245 Label    [*]
ACC-9045    Microvial Holder    [*] ACC-9046    Infectious Canister, High Volume
Shipper    [*] ACC-9050    Client Data Logger Report    [*] ACC-9051    Caddie
Absorbent, 6 Vial 10 ml    [*] SRV-COO    Certificate of Origin Filing Service
   [*] SRV-EEI    EEI Filing Service    [*] SRV-FDXL    FedEx Labeling Fee   
[*]



--------------------------------------------------------------------------------

SECTION II

APPLICATION SERVICE PROVIDER—SERVICE AGREEMENT

THIS APPLICATION SERVICE PROVIDER (“ASP”) (this “Agreement”) is entered into
between CRYOPORT, INC., a Nevada corporation (“CryoPort”), having a place of
business at 20382 Barents Sea Circle, Lake Forest, California 92630, and FEDERAL
EXPRESS CORPORATION, a Delaware corporation (“FedEx”), having a place of
business at 3640 Hacks Cross Road, Memphis, Tennessee 38125, with respect to the
following facts:

WHEREAS, the Parties agree that the Terms and Conditions of this Section II
shall govern the ASP Services only, as identified herein, only, and, further,
that Section I of this Master Agreement shall govern the transportation and
lease of Containers and Smart Modules only.

 

1. Service.

 

  (a) Ordering. From time to time, ASP and FedEx may execute a statement of
work, substantially in the form attached hereto as Exhibit A (each a “Statement
of Work” or “SOW”), which describes the Service (as defined below) to be
provided by ASP to FedEx. Each Statement of Work shall reference this Agreement
and shall contain the information categories set forth in Exhibit A, provided
however, that Exhibit A-3 contains the initial SOW describing the Configurations
authorized by FedEx as of the Effective Date (“Initial Configuration
Description”) and Exhibit A-3 is accepted by both parties as the first SOW
notwithstanding certain variations in form from Exhibit A. ASP understands and
acknowledges that FedEx does not commit to purchase any or any amount of Service
from ASP except as expressly set forth in a SOW. To the extent that software
owned or licensed by ASP is necessary for FedEx to access and use the Service
(“Software”), ASP will identify such Software in the applicable SOW and provide
such Software to FedEx, subject to the license contained in Section 4 below. The
Software will create a secure communication channel over the public Internet to
connect to the Service. In addition, Affiliates (as defined below) may order
Service from ASP by entering into a Statement of Work with ASP. In such event,
the Affiliate shall be deemed to stand in the place of FedEx for purposes of
this Agreement with respect only to any SOW entered into by the Affiliate;
provided, however, that such SOW shall be deemed a separate contract(s) between
ASP and such Affiliate executing the SOW incorporating all the terms of this
Agreement. Moreover, in the event of default by the Affiliate executing such
SOW, ASP shall look solely to the defaulting party when pursuing any remedies
and not to FedEx, Parent Corporation (as defined below) or any other
non-defaulting Affiliate whose rights shall continue uninterrupted. “Affiliate”
means any entity a majority or all of whose corporate stock is owned, directly
or indirectly, by the Parent Corporation; “Parent Corporation” means FedEx
Corporation.

 

  (b) Base Service and Optional Services. ASP offers a software application for
managing frozen shipping logistics that ASP makes available as a service
solution (collectively the “Base Service”) which is more fully described in
Exhibit A-1 (“Base Service Description”). ASP also may offer various other
optional features and functionality that FedEx may elect to add to the Base
Service (“Optional Services”) each of which is more fully described in Exhibit
A-2 (“Optional Services Description”).



--------------------------------------------------------------------------------

  (c) Configurations and Service. ASP will configure and customize the Base
Service to include any Optional Services and otherwise comply with the features,
functionality, and other requirements (collectively, the “Configurations”)all as
set forth in the applicable SOW. The “Service” is the combination of the Base
Service and Configurations made available to FedEx. The “Service Description” is
the combination of the Base Service Description and each SOW. In the event of a
conflict between the Base Service Description and a SOW, the SOW will control
solely with respect to Configurations to be implemented as part of the Service.
ASP agrees to undertake and complete the Services in accordance with this
Agreement, the applicable Statement of Work and within the time frames set forth
therein (with respect to each SOW, the “Completion Date”). As the only
consideration due ASP regarding the subject matter of a Statement of Work, FedEx
will pay ASP the Fee (as defined below) set forth in the corresponding Statement
of Work. In all events, the “look and feel” and other aspects of the appearance
and layout of the Service, as customized for FedEx, will conform to FedEx’s
applicable style guides and brand guidelines (the “FedEx Style Overlay”).

 

  (d) Acceptance of the Service. When ASP believes it has appropriately
completed the development of the Service in accordance with the applicable SOW,
ASP will notify FedEx. FedEx will accept or reject the Service within ten
(10) days of such notice. FedEx may reject the Service only if the Service fails
to comply with the requirements of this Agreement, including the Service
Description.

 

  (e) Rejection of the Service. If FedEx rejects the Service, ASP will correct
the failures specified in the rejection notice within ten (10) days of such
notice (or such longer period as the parties may agree in writing). When it
believes that it has made the necessary corrections, ASP will again notify FedEx
and the acceptance/rejection/correction provisions above shall be reapplied
until the Service is accepted; provided, however, if either (a) the Service is
rejected by FedEx more than two (2) times or (b) the corrections are not
provided within the foregoing timeframe, FedEx may terminate this Agreement.

 

  (f) Operation. Following acceptance of the Service, during the Term, ASP will
host, provide, maintain, support and otherwise operate the Service in accordance
with the Service Level Standards attached hereto as Exhibit B and such
additional standards as may be set forth in the applicable SOW (collectively,
the “Service Standards”). The Service will be hosted on equipment under the
control of ASP and available through a web site located at
http://fedex.cryoport.com (“Web Site”). FedEx is responsible for obtaining
access to the Internet in order to connect to the Web Site and use the Service.
In the event ASP changes the physical location from which it provides the
Services (e.g., data centers), ASP shall notify FedEx at least thirty (30) days
prior to implementing such change.

 

  (g) Enhancements. Any additional, new or modified features or functionality to
the Service or other Upgrades (as defined in Exhibit B-1) offered by ASP, shall
be included in the Service, at no additional charge. ASP will provide to FedEx
all updates, upgrades, corrections, fixes and other modifications as such are
necessary to maintain the operation of the Software and access and use the
Service. Unless FedEx agrees to add an Optional Service in a written amendment
to this Agreement, FedEx does not have to pay for any Optional Service even if
ASP incorporates such Optional Service into the Service and FedEx uses such
Optional Service.

 

  (h) Maintenance and Technical Support. ASP shall provide Maintenance and
Technical Support Services regarding the Service and Software as set forth in
Exhibit B.



--------------------------------------------------------------------------------

  (i) Training. If requested by FedEx, , ASP will provide customized training
regarding the Service and Software (including, Upgrades and Updates) and FedEx’s
access to and use thereof, at a charge to FedEx equal to the cost to ASP. If so
agreed by the parties, such training may be via an online training and/or
communication system. In addition, FedEx will be able to participate in such
other standard training that ASP offers to its other customers, on the same
terms and conditions with respect to additional charges, if any.

 

  (j) Modifications. In the event that FedEx wants to modify the Service
Description or otherwise change the Service at any time during the term of this
Agreement, it shall notify ASP in accordance with the following procedure:
(a) FedEx shall describe the additional services and/or deliverables to ASP (the
“Change Notice”); and, (b) ASP shall submit a change order proposal (the “Change
Order”) which includes a statement of any additional charges. On FedEx’s written
approval of the Change Order, the Change Order will become part of this
Agreement. Any additional deliverables or changes to the Service described in
the Change Order shall be subject to acceptance testing.

 

2. Data, FedEx Materials and Logos.

 

  (a) Data. ASP acknowledges and agrees that any data and other information
(i) inputted into, stored on or processed by the Services, or (ii) otherwise
provided to or collected by ASP in relation to the Service, by or on behalf of
FedEx or its Affiliates (including by its customers, contractors or consultants)
(collectively “FedEx Data”), shall at all times remain the property of FedEx.
FedEx shall be the sole owner of all rights, including intellectual property
rights, in the FedEx Data. ASP shall have no rights in such FedEx Data, other
than FedEx hereby grants to ASP a nonexclusive, limited, revocable license to
use the FedEx Data solely to provide the Service to FedEx and/or its Affiliates.
ASP shall not use the FedEx Data for any purpose whatsoever except as expressly
authorized in the preceding sentence. ASP shall not disclose, sell, lease,
convey, modify or encumber the FedEx Data without FedEx’s express prior written
consent. Upon FedEx request, ASP shall deliver the FedEx Data to FedEx, or its
designee, to the location and in the format and manner reasonably agreed to by
the parties. On a quarterly basis, and upon termination of each SOW and this
Agreement, ASP shall provide FedEx with FedEx Data (on a cumulative basis) in
the format and in the manner.



--------------------------------------------------------------------------------

  (b) FedEx Materials and Logos. ASP may be provided with or obtain on behalf of
FedEx (i) information, data, content and other materials, as set forth in the
applicable SOW or a Change Order (collectively, “FedEx Materials”) in order for
FedEx to utilize the Service and/or (ii) certain trademarks, trade names, logos,
service marks, domain names, URLs or other identifiers (including, text,
graphics, artwork, and other information) in connection with the FedEx Materials
or Service (“Logos”). Subject to the terms and conditions of this Agreement,
FedEx hereby grants to ASP a non-exclusive, non-transferable, royalty-free,
limited license to (iii) use, copy, and display the FedEx Materials solely to
provide the Service to FedEx and/or its Affiliates; and, (iv) use and display
the Logos solely as the Logos are provided to ASP, solely for use in connection
with the FedEx Materials and solely as part of the Service provided to FedEx.
All use of Logos shall be in accordance with FedEx’s policies regarding
advertising and trademark usage as such policies shall be established or changed
from time to time at FedEx’s discretion (such policies are currently available
at www.fedexidentity.com). All use of the Logos shall inure to the benefit of
the FedEx. ASP shall not translate, alter or modify the FedEx Materials or Logos
in any way. To the extent FedEx is to provide FedEx Materials, FedEx will
transmit the FedEx Materials to ASP in accordance with the requirements of this
Agreement. ASP shall not be liable for any failure to provide the Service to the
extent such failure is caused by the failure of FedEx to provide the FedEx
Materials in the manner and at the times required by this Agreement. This
license does not grant ASP any right to use any other FedEx materials, data,
information, FedEx trademarks, service marks, or logos or to use the FedEx
Materials or Logos in any manner or location or for any purpose except as
specified in this Section. At no time during the term of this Agreement will ASP
challenge or assist others to challenge the Logos or the registration thereof or
attempt to register or cause to be registered the Logos or any trademarks, marks
or trade names confusingly similar to those of FedEx. FedEx reserves all rights
not granted by the licenses in this Section. FedEx and its licensors retain
ownership of the FedEx Materials, Logos and the licenses above do not grant ASP
any right, title or interest in or to the Logos or FedEx Materials. Except for
the license granted above, FedEx reserves all other rights in and to the FedEx
Materials and Logos. For the avoidance of doubt, Logos are not considered part
of FedEx Materials.

 

  (c) Security. ASP shall implement and maintain security controls and measures
necessary to protect FedEx Sensitive Data from unauthorized access, loss,
destruction, disclosure or use, consistent with industry standards . In all
events, ASP shall comply with FedEx’s current security compliance
requirements(“Security Compliance Requirements”), except that:

 

  (1) All references to and terms and conditions related to Card, Cardholder,
Cardholder Data, Card Organization, Debit Networks and Payment Card Processors,
are not relevant and are deleted.

 

  (2) Section 3(A) is deleted.

 

  (3) The reference to portable media devices in Section 3(C) is deleted.

 

  (4) Section 3(D) is deleted.

 

  (5) CryoPort has a reasonable period of time to cure any Breach.

 

  (6) CryoPort may inform third party of a Breach, when are necessary to effect
a cure to a Breach.

 

  (7) Section 4(E) is deleted.

 

  (8) Sections 5(A) and 5(B) are deleted.

 

  (9) Section 7(B) is deleted.

 

  (10) Section 8(A) shall contain a requirement that FedEx execute a standard
NDA with any third parties involved in an audit.

 

  (11) Section 9 shall include a provision allowing the Company to cure any
noncompliance within a reasonable period of time.

 

  (12) Section 11 is deleted.

In the event FedEx modifies the Security Compliance Requirements from the
current version, it shall notify ASP. ASP shall notify FedEx whether it can
comply with the revised Security Compliance Requirement within one-hundred
eighty (180) days from such notice of the revisions to the Security Compliance
Requirements. Terms used in this provision and not otherwise defined in this
Agreement have the meaning set forth on the Security Compliance Website.



--------------------------------------------------------------------------------

3. Payment. In consideration of the Service, FedEx shall make payments to ASP in
U.S. dollars in accordance with the terms set forth in Exhibit C and the
applicable SOW, Right of Access to Service. Subject to the terms of this
Agreement, and during the Service Term only, ASP grants to FedEx and its
Affiliates a non-exclusive, world-wide, royalty-free, irrevocable license and
right to: (a) use the Software in order to access and use the Service;
(b) access and use the Service; (c) make a reasonable number copies of the
Software (if Software is provided to FedEx as described in Article 1 above)
(d) use, copy, modify (including, create derivative works), distribute (but only
internally and to consultants and contractors), display (but only internally and
to consultants and contractors) documentation, user manuals, technical support
manuals, and other similar materials provided by ASP regarding the Software
and/or Service in whole or in part, solely to support FedEx’s access to and use
of the Service (including, training); and, (e) allow contractors or consultants
to do any of the foregoing on behalf of FedEx or its Affiliates provided that
such contractors or consultants are granted no greater rights than those granted
herein to FedEx and its Affiliates. Other than as provided above (or in the
Service Descriptions), no rights, restrictions, or licenses with respect to the
Service are granted or placed under this Agreement. All rights not expressly
granted under this Agreement by a party are expressly reserved to such party.
The parties agree that FedEx’s rights with respect to the Service shall be
governed by the terms and conditions of this Agreement and that, unless
expressly agreed upon by the parties in writing as modifying or superseding this
Agreement, no other agreement or license (including, click wrap, browser wrap,
terms of use or other agreements presented when accessing or using the Service)
is applicable to FedEx’s access to or use of the Service even if purportedly
acknowledged or entered into after the Effective Date of this Agreement.

4. Right of Access to Service. Subject to the terms of this Agreement, and
during the Service Term only, ASP grants to FedEx and its Affiliates a
non-exclusive, world-wide, royalty-free, irrevocable license and right to:
(a) use the Software in order to access and use the Service; (b) access and use
the Service; (c) make a reasonable number copies of the Software (if Software is
provided to FedEx as described in Article 1 above) (d) use, copy, modify
(including, create derivative works), distribute (but only internally and to
consultants and contractors), display (but only internally and to consultants
and contractors) documentation, user manuals, technical support manuals, and
other similar materials provided by ASP regarding the Software and/or Service in
whole or in part, solely to support FedEx’s access to and use of the Service
(including, training); and, (e) allow contractors or consultants to do any of
the foregoing on behalf of FedEx or its Affiliates provided that such
contractors or consultants are granted no greater rights than those granted
herein to FedEx and its Affiliates. Other than as provided above (or in the
Service Descriptions), no rights, restrictions, or licenses with respect to the
Service are granted or placed under this Agreement. All rights not expressly
granted under this Agreement by a party are expressly reserved to such party.
The parties agree that FedEx’s rights with respect to the Service shall be
governed by the terms and conditions of this Agreement and that, unless
expressly agreed upon by the parties in writing as modifying or superseding this
Agreement, no other agreement or license (including, click wrap, browser wrap,
terms of use or other agreements presented when accessing or using the Service)
is applicable to FedEx’s access to or use of the Service even if purportedly
acknowledged or entered into after the Effective Date of this Agreement.



--------------------------------------------------------------------------------

5. Intellectual Property. All copyrights, patents, trade secrets, trademarks and
any other intellectual property rights existing prior to the date of this
Agreement (“Existing IP”) will belong to the party that owned such rights
immediately prior to the date hereof. Except for ASP’s Existing IP, FedEx shall
own all right, title and interest (including patent rights, copyrights, trade
secret rights, mask work rights, trademark rights, sui generis database rights
and all other rights of any sort throughout the world) relating to any and all
inventions (whether or not patentable), works of authorship, mask works,
designations, designs, know-how, ideas and information made or conceived or
reduced to practice, in whole or in part, by ASP in connection with (a) the
FedEx Style Overlay; (b) a Change Order; or (b) any Confidential Information of
FedEx (collectively, “Deliverables”). ASP will promptly disclose and provide all
Deliverables to FedEx. All Deliverables are work made for hire to the extent
allowed by law. In addition, if Deliverables do not qualify as work made for
hire, ASP hereby makes all assignments necessary to accomplish the foregoing
ownership. ASP shall further assist FedEx, at FedEx’s expense, to further
evidence, record and perfect such assignments, and to perfect, obtain, maintain,
enforce, and defend any rights assigned. ASP hereby irrevocably designates and
appoints FedEx as its agent and attorney-in-fact to act for and in ASP’s behalf
to execute and file any document and to do all other lawfully permitted acts to
further the foregoing with the same legal force and effect as if executed by
ASP. ASP agrees that all Deliverables constitute Confidential Information of
FedEx. If any part of the Deliverables is based on, incorporates, or is an
improvement or derivative of, or cannot be reasonably and fully made,
reproduced, distributed, used, or otherwise exploited without using or violating
technology or intellectual property rights owned or licensed by ASP and not
assigned hereunder, including ASP Existing IP but excluding the Service and the
hardware and software used to provide the Service, ASP hereby grants FedEx and
its successors a perpetual, irrevocable, worldwide royalty-free, sublicensable
right and license to exploit and exercise all such technology and intellectual
property rights in support of FedEx’s exercise or exploitation of the
Deliverable or any assigned rights (including any modifications, improvements
and derivatives of any of the foregoing) .

6. Indemnification.

(a) Indemnity. ASP shall indemnify FedEx and its Affiliates and its and their
officers, directors, employees, contractors and agents (collectively, for
purposes of Sections 7(a) and 7(b), “FedEx”) and hold such parties harmless from
and against all losses, damages, liability, expenses and costs (including
reasonable attorney’s fees and court costs) arising from or relating to
(i) infringement, misappropriation or violation by the Service, Software,
Deliverables or other items or materials provided by ASP (collectively, all the
foregoing, the “Materials”) (including, portions or components of, or methods or
process utilized by, or combinations of, any of the Materials), including access
thereto or use thereof by FedEx, of any patent, copyright, trademark, trade
secret, or other intellectual property or proprietary right; (ii) unauthorized
access to or use of the FedEx Data or FedEx Sensitive Data; or, (iii) breach of
Section 9 (Export Control; Compliance with Laws). ASP is relieved of its
indemnity obligations to the extent that FedEx fails to: (i) provide ASP prompt
notice of any claims and proceedings related thereto provided, however, that ASP
is relieved of its obligations hereunder only to the extent FedEx’s failure to
provide such notice prejudices ASP ability to defend or settle such claims or
proceedings; (ii) give ASP, at ASP’s expense, such reasonable assistance as
requested by ASP and is necessary to the defense or settlement of such claims or
proceedings; and, (iii) provide ASP the opportunity to assume sole control over
the defense and all negotiations for a settlement or compromise provided,
however that FedEx may participate in such tasks at its sole expense. ASP will
not be responsible for any settlement it does not approve in writing. In
addition, ASP is relieved of the foregoing obligations to the extent the
infringement results from ASP’s compliance with specific written instructions
provided by FedEx that is beyond the scope of standard specifications and
functions of the Service and where the claim of infringement would not apply but
for such specific written instructions.



--------------------------------------------------------------------------------

(b) Removal of Restrictions. In addition to the indemnity provided under
Section 7(a), ASP shall, at ASP’s expense, replace the item or service with a
substantially similar product or service provided that such replacement conforms
to the material requirements of this Agreement.

7. Limited Liability.

(a) General Limitation. SUBJECT TO THE EXCEPTIONS OF SECTION 8(B) BELOW, NEITHER
PARTY SHALL BE LIABLE (I) FOR ANY AMOUNTS IN EXCESS OF THREE (3) TIMES THE
AGGREGATE OF THE FEES PAID OR PAYABLE HEREUNDER OR (II) FOR ANY SPECIAL,
INCIDENTAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER INDIRECT DAMAGES,
RESULTING FROM THE BREACH OF THIS AGREEMENT.

(b) Exception. Notwithstanding the above, the liability limitation and
disclaimer in this Section 8 shall not apply in the event (i) ASP breaches
Sections 10(b) (General Warranties), 13 (Assignment), or 15 (Publicity),
(ii) FedEx breaches Section 4 (Right of Access to Service); (iii) a breach of
Sections 6 (Confidentiality) or 9 (Export Control) by either party; or, (iv) a
claim pursuant to Sections 7 (Indemnification) or Section 12 (Relationship of
Parties) or ASP’s breach of its obligations under either.

(c) Export Control. Each party hereby agrees to comply with all export laws and
restrictions and regulations of the Department of Commerce or other United
States or foreign agency or authority, and not to export, or allow the export or
re-export of any proprietary information or software in violation of any such
restrictions, laws or regulations, or without all required licenses and
authorizations. ASP shall not export FedEx Data without the prior written
consent of FedEx.

8. Warranty and Disclaimer.

(a) Service Warranty. ASP represents, warrants and covenants that (i) the work
under this Agreement will be performed in a professional and workmanlike manner
and (ii) the Service will substantially conform to the requirements of this
Agreement, the Service Description and any Change Orders.

(b) General Warranties. ASP warrants that: (i) the execution of this Agreement,
including any SOW hereunder, does not violate any rights of a third party
arising under any agreement with ASP; (ii) ASPs performance hereunder shall not
violate any law, regulation or order; and, (iii) the Software and Deliverables
are free from any Illicit Code or Open Source Code, and ASP shall use its best
efforts to maintain it as such. “Illicit Code” means any anomalies or computer
instructions which are not intended to provide the functionality and features
and which interfere with FedEx’s right to quiet enjoyment of Software or
Deliverable. Illicit Code includes, without limitation: (i) viruses, Trojan
horses, worms, authorization strings and other similar malicious code; (ii) any
self-destruction mechanism; (iii) any copyright protection or license manager
mechanism; (iv) any software code and related files provided hereunder which are
intended by ASP to limit FedEx’s use of any Services, Deliverables, Software or
other materials provided hereunder; (v) mechanisms implementing an operational
time-out or time-bomb or drop dead capability; (vi) any back door or other
component that permits communication from any of the items provided hereunder to
ASP or access by ASP to FedEx’s computer systems or networks; or (vii) any other
computer software code or instructions or hardware components designed to erase,
destroy, corrupt, disable, damage, or impair the materials delivered hereunder,
the underlying systems, or any information or data contained therein. Illicit
Code shall not be construed to mean errors or omissions in the computer
instructions intended to provide functionality defined in the documentation or
in the applicable SOW, except that code that otherwise fits the description
above and also produces such errors or consists of such omissions shall still be
considered Illicit Code. “Open Source Code” means software (whether object code
or source code) which is licensed or otherwise provided pursuant to terms that
create, or purport to create, obligations for FedEx to grant, or purport to
grant, to any third party any rights or immunities under intellectual property
or proprietary rights in intellectual property owned or licensed by FedEx
(including such intellectual property developed by ASP and assigned or otherwise
transferred to FedEx under this Agreement)



--------------------------------------------------------------------------------

(c) Warranty Disclaimer. OTHER THAN AS SET FORTH IN THIS AGREEMENT, ASP MAKES NO
WARRANTIES WITH RESPECT TO THE SERVICE OR SOFTWARE AND DISCLAIMS ALL OTHER
WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY.

9. Termination.

(a) Termination for Cause. This Agreement or any SOW may be terminated by a
party for cause immediately upon the occurrence of any of the following events:
(i) if the other ceases to do business, or otherwise terminates its business
operations or (ii) if the other materially breaches any provision of this
Agreement or an SOW and fails to cure such breach within fifteen (15) days of
written notice describing the breach; or (iii) if the other shall seek
protection under any bankruptcy, receivership, trust deed, creditors
arrangement, composition or comparable proceeding, or if any such proceeding is
instituted against the other (and not dismissed within 60 days).

(b) Termination for Convenience. FedEx may terminate this Agreement or a SOW, in
either event, in whole or in part, for its convenience upon thirty (30) days
written notice to ASP and such termination shall not be a breach of this
Agreement. In the event of such termination, FedEx’s sole and exclusive
liability and ASP’s sole and exclusive remedy or compensation shall be payment
of all Fees incurred through the date of termination.

(c) Effect of Termination. Upon termination of this Agreement by either party or
naturally at the end of the term (i) the right of access granted under Section 4
shall terminate; and, (v) Sections 2(a), 5, 6, 7, 8, 11, 12, 14, 15 and 16 of
this Agreement shall survive. ASP shall provide all FedEx Data to FedEx in the
format and in the manner specified by FedEx within thirty (30) days of
termination.

(d) No Remedy for Termination. Neither party shall incur any liability
whatsoever for any damage, loss or expenses of any kind suffered or incurred by
the other (or for any compensation to the other) arising from or incident to any
termination of this Agreement by such party which complies with the terms of the
Agreement whether or not such party is aware of any such damage, loss or
expenses.



--------------------------------------------------------------------------------

(e) Relationship of the Parties. Notwithstanding any provision hereof, for all
purposes of this Agreement each party shall be and act as an independent
contractor and not as partner, joint venturer, or agent of the other and shall
not bind nor attempt to bind the other to any contract. ASP shall have full
responsibility for the collection and payment of all federal, state, and local
taxes or contributions imposed that are required pursuant to unemployment
insurance, social security, income taxes, and workers’ compensation statutes,
and shall be solely responsible for any liability resulting from the acts,
omissions, or negligence of ASP or its agents, employees, or subcontractors
arising out of or occurring in the course of this Agreement. ASP shall indemnify
and hold harmless FedEx from and against any liability (including taxes,
interest, and penalties) resulting from ASP’s improper or incorrect tax
reporting, withholding, remitting, etc., or from ASP’s failure to file, collect,
report or pay any of the above-mentioned employment taxes.

(f) Assignment. ASP shall not assign, transfer, delegate, subcontract or
sublicense this Agreement or any obligations or benefit under this Agreement,
including by operation of law, without the written consent of FedEx, which shall
not be unreasonably withheld, delayed or conditioned. FedEx may assign this
Agreement and any licenses granted herein to an Affiliate; otherwise, FedEx may
not assign this Agreement without the prior written consent of ASP which shall
not be unreasonably withheld, delayed or conditioned. Any assignment in
violation of the foregoing shall be void. Assignments made in accordance with
this provision shall be binding upon and inure to the benefit of permitted
successors and assigns.

(g) Notice. All notices under this Agreement shall be in writing, and shall be
deemed effective upon delivery if addressed and: (a) (i) personally delivered
(ii) sent by prepaid certified or registered U.S. mail; or, (iii) sent by FedEx
Express Priority Overnight service, all fees prepaid; (b) to (i) the individual
indicated in the applicable SOW and (ii) the following individuals:

If to FedEx:

Director, SC Marketing and Vertical Marketing Development (currently, Tom Dale)

FedEx Corporate Services, Inc.

3640 Hacks Cross Road

Memphis, Tennessee 38125

With a copy to:

Director, Legal Technology Transactions

FedEx Corporation

1000 Ridgeway Loop Rd, Suite 600

Memphis, TN 38120

If to ASP:

CryoPort, Inc.

20382 Barents Sea Circle

Lake Forest, CA 92630

Attn: Chief Financial Officer

The individuals and address listed above, as well as those listed in each SOW,
may be modified through written notice sent in accordance with this Section.

(h) Publicity. Neither party shall issue or release any information, press
releases or similar statements regarding this Agreement or the selection of ASP
by FedEx without the prior written consent of the other party. ASP will not list
or otherwise disclose FedEx as a customer of ASP without the prior written
consent of FedEx.



--------------------------------------------------------------------------------

EXHIBIT A

Form Statement of Work

This Statement of Work (“SOW”) is entered into effective as of
            [date], by and between             [name of FedEx company making
purchase] and             . (“ASP”). This SOW is pursuant to the ASP Services
Agreement by and between             and FedEx Corporate Services, Inc., dated
            , as may be amended (“Agreement”)

Services:

Subject to and in accordance with the Agreement, ASP shall provide the following
Services:

 

  - Base Service

 

  - List any Optional Services [only Optional Services listed in the Agreement
may be provided]

 

  - Any additional specific requirements applicable to the Service

For the avoidance of doubt, only the Base Service and Optional Services may be
provided under this Statement of Work. In the event any other service is
required or any changes to Services are necessary, an amendment to the Agreement
(processed by FedEx Corporate Services, Inc.) is required. Any Statement of Work
which purports to order or authorize the provision of any item not listed as a
Service in the Agreement is null and void.

Service Term: Unless terminated earlier in accordance with the Agreement, the
Service Term for this SOW shall be for a period of             year(s) following
acceptance of the Service.

Fees: Subject to Exhibit B of the Agreement, in consideration of the Service
being provided in accordance with the Agreement, including Maintenance and
Technical Support Services, FedEx will pay ASP a monthly fee calculated in
accordance with Exhibit C of the Agreement (collectively, the “Service Fee”).
The monthly Service Fee is all inclusive for the Service and no other Fees are
due or payable for the Service itself (except Change Order Fees, if any)

The maximum aggregate Service Fees authorized by this SOW with respect to the
Services is $                 .

Invoices shall be submitted to the following address:

[FedEx company name].

[Address]

[City, State, Zip]

Attn.:             

Notices: In addition to those individuals listed in Section 14 of the Agreement,
any notice required in connection with this SOW shall also be sent to:

With respect to ASP:



--------------------------------------------------------------------------------

With respect to FedEx:

Order of Precedence. This Statement of Work, together with the Agreement,
supersedes all prior understandings, representations, negotiations and
correspondence between the Parties, constitutes the entire agreement between
them with respect to the matters described, and shall not be modified or
affected by any course of dealing, course of performance, or usage of trade. The
terms of this Statement of Work and the Agreement and the licenses therein shall
prevail notwithstanding any conflicting terms or legends which may appear on,
with or in any materials provided by ASP (including, without limitation, the
Materials). In addition, any notices, legends, shrink-wrap, browser wrap, click
wrap or other agreement or other terms, whether additional, different or
inconsistent with those of the Agreement or this Statement of Work, presented by
ASP in connection with any materials provided by ASP (including, without
limitation, the Materials) shall be void and of no effect even if presented or
purportedly accepted after the date of this Statement of Work and will not be
considered an amendment to this Statement of Work or the Agreement, as
applicable, unless expressly set forth as such, in writing signed by both
Parties, and specifically referencing this Statement of Work or the Agreement,
as applicable, and the section(s) being modified. In the event of an
inconsistency or conflict between this Statement of Work and the Agreement, the
provisions of the Agreement shall control.

 

                                                                     
                                                .               [FedEx company
making purchase.] By:            By:      Name:            Name:      Title:   
        Title:     



--------------------------------------------------------------------------------

EXHIBIT A-1

Base Service Description The Service is a service that manages frozen shipping
logistics.

The Service includes the following functionality and features:

On delivery, FedEx will receive the following features as part of the base
product which will allow customers to order and manage their FedEx Deep Frozen
shipments online:

 

1. Server background

 

a. Amazon Web Cloud

 

i. Two server redundancy

 

b. Three instances

 

i. Live, Training, Development

 

2. Customer Management

 

a. Billing Information

 

b. Shipping Information

 

i. Sites

 

ii. Contacts

 

iii. Brokers

 

iv. Commercial Invoice Statements

 

c. Commodity Information

 

4. Order Management

 

a. Order Types

 

i. Integrated carriers (i.e. FedEx)

 

1. Standard 3 leg

 

2. Client Managed Order

 

3. Consignment Inventory

 

4. Service Provider Order

 

b. Templates

 

c. Event Triggered Orders

 

5. Order Tracking

 

a. Portal Tracking

 

b. Automatic Emails

 

c. Exception Management

 

6 Reporting

 

a. Temperature Tracking

 

b. Dashboard”

PROJECT LIASONS

 

For ASP: Bret Bollinger

     Phone: (949) 470-2300

     Email: bretb@cryoport.com

     Address: CryoPort, Inc., 20382 Barents Sea Circle, Lake Forest, CA 92630

 

For FedEx: Munnawar M. Versey

     FedEx Corporate Services, Inc.

     3640 Hacks Cross Road, Memphis, TN 38125

     Phone: 901/434-5198



--------------------------------------------------------------------------------

EXHIBIT A-2

Optional Services Description

The following Optional Services are available for inclusion with the Base
Service: None

 



--------------------------------------------------------------------------------

EXHIBIT A-3

STATEMENT OF WORK—INITIAL CONFIGURATION

Scope Template

Supplier(s), upon receipt of the FedEx Requirements Document, please complete
the information below and/or attach your complete proposal, and return all to
your FedEx Marketing Specialist contact

(a) Commencement Date: Upon contract execution

(b) Completion Date: 12/31/2012

(c) Project Location(s): San Diego, CA

(d) Project Name: Deep Frozen Customer Portal

(e) Project Number (if applicable):

(f) Consideration: Project Based Fee: [*]

Reimbursable(s) (if applicable): N/A

Total: [*]

(g) Name of Contractor Project Manager(s): Bret Bollinger

(h) Name of FedEx Project Manager(s): Munnawar Versey

(i) Warranty Period: Duration of partnership contract with CryoPort, Inc.

(j) List of Team Members Assigned to this Scope of Work: Munnawar Versey

SECTION     CONTENTS

 

1.0 Introduction

FedEx has contracted with CryoPort Inc. in San Diego, CA as a turnkey supplier
for providing the FedEx Deep Frozen service to customers

 

1.1 Background

FedEx Deep Frozen Customer Ordering Portal.

 

2.0 Technical Statement of Work

Provide a customer facing order entry and tracking portal for FedEx Deep Frozen
service that is FedEx branded and support the updating and maintenance of the
portal.

 

2.1 Objectives (overview of what will be accomplished)

To create a FedEx look-and-feel, customer-facing, order entry system that is
based on the CryoPort Portal but is exclusively for FedEx use and for FedEx
customers. The data and information captured by FedEx with be owned and
accessible by FedEx for further analysis and mining.

This development is a one-time, project based initiative for a flat fee and
would give FedEx and its customers access to the portal and its features as
outlined in this document for the life of the portal.

 

  • FedEx Look-and-Feel

Generate a custom Ext-JS Theme using FedEx colors and FedEx logos to the system.
Assumes basic brand approved CSS color based theme and not a total custom theme.

 

  • FedEx Functionality

The functionalities would include all the functionalities currently available on
the CryoPort Portal which are relevant for FedEx and their customers. The portal
functionalities would be adapted to FedEx needs and business processes to ensure
customers have a FedEx experience.

 

  ü FedEx Emails : The notifications sent to FedEx customers will be sent from a
FedEx email address (FedExDeepFrozen@fedex.com) using FedEx branded email
template and using APIs provided by AXIOM

 

  ü Email Content: Content will be customized to reflect FedEx transactions and
information



--------------------------------------------------------------------------------

  • Update Systems:

 

  ü CryoPort will send a flat file in a FedEx requested format to update the
FedEx order entry system

 

  ü All updates to the portal in the future will ensure that the FedEx Deep
Frozen Portal is also synced up and updated

 

  ü CryoPort will send FedEx

 

  • CryoPort Order ID

 

  • Master Tracking for each Leg

 

  • Service Level for each Leg

 

  • Serving Type for each Leg

 

  • Any other information needed to process the customer shipping or billing
documents

 

  • Posting document to web site

 

  • Sent on order approval or after processing

 

  • Reporting data to FedEx

 

  ü Export CSV file with basic order information

 

  ü Report generated monthly

 

  ü Published to a web site

 

  ü Order Id

 

  ü Order Submitted

 

  ü Order Approved

 

  ü Leg 1

 

  • Source

 

  • Destination

 

  • Master Tracking

 

  • Service Level

 

  ü Leg 2

 

  • Source

 

  • Destination

 

  • Master Tracking

 

  • Service Level

 

  ü Leg 3

 

  • Source

 

  • Destination

 

  • Master Tracking

 

  • Service Level

 

  ü Dewar Type

 

  ü Dewar Quantity

 

  • Any customized report to understand customer activity related to portal or
service usage

 

2.2 Specifications / Technical Requirements

 

  ü IT Development & Account Management costs @ [*] (Project based costing)

 

  ü Order Entry

 

  ü Notifications

 

  ü Data capture

 

  ü Supervision

 

  ü Training

 

  ü IT support

 

  ü Reporting



--------------------------------------------------------------------------------

Below is a list of the work to be done to accommodate requests from FedEx.

 

• Client Dewar Restrictions FedEx only wants to make available the CXHVO and the
EXP5 for shipments to their customers. CryoPort ships all or only EXP5. We will
need to develop the capability to restrict shipments of dewars on a model level
to accommodate this. Especially since we will be introducing more models like
the Compact and possibly compact combo, which Fed Ex may not want to use.

 

  • Need a UI similar to Routes for dewars. On a client level (new tab) a
CryoPort user will be able to select which dewars a client is able to choose
from.

 

  • Need to update the logic on Order Entry and Dewar Transfer(CIC clients) that
only allows them to select from the list provided.

 

  • If no items are in the list, then allow them to choose from all dewars

 

  • Remove the boolean flag about being able to select from dewars on contracts

 

• Update to Good/Better/Best options during order entry. We used one U/I for
both domestic and international orders. Now FedEx would like to only have the
domestic GBB U/I and a masked International U/I for Int’l orders.

 

  • Leg 2 determines international vs domestic shipments.

 

  • If international, remove the good/better/best options (or lock it down to
only best)

 

  • For domestic shipments, no changes are required.

 

  • Verify and lock down the service level rules for international orders

 

  • Leg 1

 

  • domestic use Priority Overnight

 

  • International use International Priority

 

  • Leg 3

 

  • Domestic, use Priority Overnight

 

  • International, use International Priority

 

  • Always include the data logger and data logger report

 

• Create Terms and Conditions page for FedEx customers – FedEx will be using a
different set of Ts and Cs than CryoPort’s Standard. We need to create a
different screen to be launched for FedEx theme.

 

• Create landing Page for login FedEx does not want to use the Cryoport standard
login page.

 

  • We need to create a new domain

 

  • Create a new U/I according to FedEx standards



--------------------------------------------------------------------------------

EXHIBIT B

SERVICE AND SUPPORT

1. Up-Time and Reliability.

“Actual Uptime” means the aggregate amount of time within the Scheduled Uptime
that the Service is available for use by FedEx in accordance with the
requirements of this Agreement and without Error.

“Availability” is measured in terms of Actual Uptime expressed as a percentage
of the Scheduled Uptime. Thus: Availability expressed as a percent = ((Actual
Uptime)/Scheduled Uptime) x 100.

“Schedule Maintenance Downtime” shall be defined as from 7:00 AM to 9:00 AM
Pacific Time on Tuesday.

“Scheduled Uptime” shall be defined as twenty-four (24) hours-a-day, seven
(7) days-a-week, excluding: (i) Scheduled Maintenance Downtime; and, (ii) any
downtime to the extent due to a force majeure event.

ASP will measure and report performance levels of the Service, including Actual
Uptime and Availability, on a monthly basis using mutually acceptable reporting
methods. Measurement of Actual Uptime and Availability will begin upon
acceptance of the Service.

The Service will be available to FedEx, without Error, for 99.99% of all
Scheduled Uptime (“Expected Availability”).

2. Maintenance. At no additional charge, ASP shall provide Maintenance and
Technical Support Services in accordance with Exhibit B-1.

3. FedEx Data Backup. Backups of all FedEx Data located on the Service will be
completed each day, seven (7) days per week. These backups will be stored in a
secure location.

4. Disaster Recovery. Throughout the Term, ASP will comply with, and take such
actions necessary to ensure compliance with its written disaster recovery plan
which has been reviewed and approved by FedEx (“Disaster Recovery Plan”). The
plan will ensure that, in the event of a disaster, the Service will be available
within eight (8) hours in accordance with the requirements of this Agreement.



--------------------------------------------------------------------------------

EXHIBIT B-1

MAINTENANCE AND TECHNICAL SUPPORT

DEFINITIONS

“Critical Failures” means, any performance, compatibility, operational,
security, or quality issues, which result in (a) FedEx’s inability to use the
Service; or, (b) Errors in the Service which disrupt critical business
production.

“Error” means any Failures or other performance, compatibility, operational,
security, or quality issues, which result in the Service not operating in
accordance with the Agreement or the applicable Service Description.

“Error Correction” means creating a modification to the Service that enables the
permanent resolution of an Error.

“Fix” means the repair or replacement of object or executable code versions of
the Service that enables the temporary resolution of an Error.

“Minor Failures” means any performance, compatibility, operational, security or
quality issues which are not Critical Failures or Serious Failures.

“Serious Failures” means any performance, compatibility, operational, security,
or quality issues, with the Service which cause disruption to normal workflow.

“Updates” means any Error Correction, Fixes, Workarounds or other corrections or
updates to the Service issued by ASP.

“Upgrades” means any enhancements, new functionality, and new versions of the
Service issued by ASP.

“Workaround” means a change in the procedures followed by FedEx to avoid an
Error without substantially impairing FedEx’s access to or use of the Service.

GENERAL

As part of the Service Fee, ASP shall provide the Maintenance and Technical
Support Services as further described in this Exhibit.

Through Technical Support Services and Maintenance, ASP shall correct or
otherwise fully resolve any performance, compatibility, operational or quality
issues with the Service experienced by FedEx or which otherwise come to ASP’s
attention.

MAINTENANCE

ASP shall provide Updates to FedEx at no additional charge.

Upgrades shall keep the Service current with changes in operating systems and
other key computing platform elements on which, or in connection with which, the
Service is used. ASP shall use reasonable efforts to upgrade the functionality
and performance of the Service through such Upgrades.



--------------------------------------------------------------------------------

TECHNICAL SUPPORT SERVICES

ASP shall provide the following support related services as described further
below (collectively, “Technical Support Services”):

 

  a. Access to and use of ASP’s technical support information data bases
regarding the function, operation, and use of the Service;

 

  b. Consultations with ASP regarding the functions, operation, and use of the
Service; and,

 

  c. Technical support assistance concerning: the functions, operation, and use
of the Service; Errors; Error Corrections; Updates; Upgrades; Work Arounds;
Fixes; and, other technical questions concerning the operation, maintenance, and
use of the Service (collectively, “Technical Support Assistance”).

Technical Support Services shall be provided by qualified technical personnel
with a detailed, working knowledge of the Service.

All correspondence by FedEx to ASP with respect to Technical Support Assistance
shall solely be through FedEx’s designated personnel (the “Designated
Personnel”). FedEx’s Designated Employees are listed in Exhibit B-2 and may be
changed, from time to time, upon notice to ASP.

ASP shall provide Technical Support Assistance, as described herein, via a
toll-free telephone helpdesk. Such helpdesk will be available worldwide,
twenty-four (24) hours per day, seven (7) days per week. In In addition, ASP
shall provide access to Technical Support Assistance electronically (via email
or secured web site submission) twenty-four (24) hours per day, seven (7) days a
week worldwide.

Upon receiving notice of an Error, ASP shall (i) assign a unique tracking number
identifying the Error and its severity; and, (ii) acknowledge, via telephone to
such Designated Personnel providing the notice (or such designee as may be
indicated in such notice), receipt of such notice and provide FedEx with such
tracking number. FedEx shall designate the severity of the Error. ASP shall
provide FedEx with reports, via telephone to the Designated Personnel (or such
designee as may be indicated in such notice), regarding the steps being taken to
correct the Error and the status of any Fix, Work Around or Error Correction. In
addition, ASP shall provide FedEx with reasonable access to ASP’s incident
database to review the status of ASP incidents. ASP shall use all commercially
reasonable efforts to make such acknowledgement and provide status updates and
shall use all commercially reasonable efforts to provide a Work Around or Fix
and Error Correction that is mutually acceptable to ASP and FedEx within twenty
four (24) to forty eight 948) hours following its receipt of notice of an Error.

ASP shall provide status updates as requested by FedEx.

In the event a Work Around or Fix and Error Correction is not provided in
accordance with the foregoing, ASP shall comply with the following escalation
procedure:

 

Escalation Level/Path:    Escalated to level indicated if an Fix/Work
Around/Error Correction for a Critical Failure is not provided within timeframe
listed below from initial call    Escalated to level indicated if an Fix/Work
Around/Error Correction for a Serious Failure is not provided within timeframe
listed below from initial call Vice President, Manufacturing and R&D    Next
Business Day    Next Business Day Chief Commercial Officer    Next Business Day
   Next Businesss Day

FedEx agrees to provide ASP with all reasonably available information and
materials requested by ASP for use in replicating, diagnosing and correcting an
Error reported by FedEx.

Upon FedEx’s reasonable request and subject to availability, ASP may furnish
qualified personnel for on-site assistance to FedEx to resolve Critical
Failures.



--------------------------------------------------------------------------------

EXHIBIT B-2

DESIGNATED PERSONNEL

Munnawar Versey

David Zimmerman

Thomas Dale

 



--------------------------------------------------------------------------------

EXHIBIT C

PAYMENT TERMS

1. In consideration of the Base Service being provided in accordance with the
Agreement, including Maintenance and Technical Support Services, FedEx will pay
ASP a onetime charge of [*] (“Base Service Fee”) on or prior to the Completion
Date in Exhibit A-3 of the Agreement.

2. Unless incorporated into this Agreement by an amendment agreed to in writing
by FedEx and ASP, there are no Optional Services.

3. The Base Service Fee, and the Optional Service Fees (if any) are the “Service
Fee”. The Service Fee is all inclusive and no other Fees are due or payable for
the Service or other tasks or services to be provided in relation to this
Agreement (except Change Order Fees, if any). Each Statement of Work shall set
forth the maximum amount of Service Fees payable under such Statement of Work.

4. Any services performed by ASP under a Change Order shall be performed on a
firm-fixed price basis, using an hourly rate of [*] to calculate the applicable
Change Order Fee. For and in consideration of the services provided pursuant to
a Change Order, FedEx shall pay to ASP a fee for each deliverable completed by
ASP and accepted by FedEx (“Change Order Fee”). FedEx’s acceptance of a
deliverable shall not impair in any way any warranty, indemnification or other
rights of FedEx under this Agreement. If there are multiple deliverables, no
deliverable may be started until the prior deliverable has been completed and
accepted, unless authorized by FedEx.

5. In the event FedEx terminates a Change Order, whether in whole or in part,
pursuant to Section 11(c), then ASP shall be entitled only to Service Fees
actually incurred as of the effective date of termination and to “portions of
the Change Order Fee earned” with respect to the deliverables in progress as of
the effective date of termination. The “portion of the Change Order Fee earned”
shall be equal to the lesser of the time actually expended in the performance of
the Change Order with respect to such deliverables, based on the manpower hourly
rate applicable to personnel employed by ASP, as specified in above or the cost
of the deliverable multiplied by the percentage of completion achieved by ASP as
of the effective date of termination under Section 11(c). In no event shall the
aggregate amount “portion of the Change Order Fee earned” payable by FedEx
exceed the maximum amount specified Change Order.

6. ASP shall invoice FedEx for Change Order Fees as set forth in the applicable
Change Order. FedEx shall pay ASP within thirty (30) days of receipt of a
correct invoice. Notwithstanding, no payment by FedEx shall be deemed an
acceptance of the Service, and FedEx shall have the right to recover any amounts
previously paid in error or to withhold monies from future payments as FedEx
deems necessary to protect itself against charges associated with Service not
performed in accordance with this Agreement

7. Taxes. It is ASP’s responsibility to determine if they are obligated to be
registered with the taxing authority where the Service will be delivered. If so
obligated, ASP shall register as prescribed and shall invoice Taxes by separate
line item. Upon receipt of an ASP invoice specifying Taxes, FedEx shall either
(a) pay such Taxes to ASP and ASP will remit such Taxes to the appropriate
taxing authority, or (b) provide to ASP an exemption certificate or letter
stating that the entire charge or some portion thereof is exempt from such
Taxes. It is the ASP’s responsibility to file such returns as may be required
and remit such collected Taxes to the taxing authority. If payment for Taxes is
made to ASP in accordance with clause (a) above, upon written request of FedEx
and at the expense of ASP, ASP shall provide FedEx with evidence that the Taxes
have been remitted to the appropriate taxing jurisdiction. ASP shall provide
reasonable cooperation to FedEx if FedEx contests any proposed Taxes. ASP shall
promptly refund to FedEx any Taxes or portions thereof previously paid by FedEx
and refunded to ASP. “Taxes” means any and all valid transaction based taxes,
excises, duties and assessments levied, assessed or imposed by any government or
taxing authority on the Services or other products or services provided
hereunder or the use by FedEx thereof, except for such amounts based on ASP’s
income, profits, receipts, net worth, capital, or similar taxes based on ASP’s
business.



--------------------------------------------------------------------------------

EXHIBIT D

MNDA



--------------------------------------------------------------------------------

SECTION III

MUTUAL PROVISIONS

Governing Law. This Master Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee, United States of America,
without regard to the conflicts of laws provisions thereof. Headings herein are
for convenience of reference only and shall in no way affect interpretation of
the Agreement. The term “including” is illustrative rather than exhaustive and
shall mean “including without limitation.”

Non-Waiver. No failure by either party to exercise, nor delay by either party in
exercising, any right or remedy which it may have under or with respect to this
Agreement shall operate as a waiver thereof of any other right or remedy
available to either party. No waiver of any such right shall be effective unless
the same shall be in writing and signed by the parties.

Force Majeure. No party to this Agreement shall be liable to the other party for
any failure or delay in fulfilling an obligation hereunder other than payment of
money, if said failure or delay is attributable to circumstances beyond its
control, including, but not limited to, any fire, terrorism, power failure,
labor dispute or government measure (“Force Majeure”). The Parties agree that
the deadline for fulfilling the obligation in question shall be extended for a
period of time equal to that of the continuance of the Force Majeure. Each party
shall use all commercially reasonable efforts to minimize the effect of the
Force Majeure on its performance under this Agreement.

Modifications. No changes or modifications or waivers are to be made to this
Agreement unless evidenced in writing and signed for and on behalf of both
parties.

Severability. In the event that any provision of this Agreement shall be
determined to be illegal or unenforceable, that provision will be limited or
eliminated to the minimum extent necessary so that this Agreement shall
otherwise remain in full force and effect and enforceable.

No-Third Party Beneficiaries. This Agreement is intended for the sole benefit of
the signatories and, except for FedEx Affiliates, is not intended to benefit any
third party.

Audit Right. ASP shall, upon reasonable notice, allow its facilities,
procedures, documentation and records to be inspected by FedEx, or its
designees, in order to ascertain compliance with this Agreement. ASP shall fully
cooperate with such audit requests by providing access to relevant knowledgeable
personnel, physical premises, documentation (including ASP’s applicable records,
standards, policies, procedures, and guidelines), infrastructure and systems.

Entire Agreement. This Master Agreement, including all Sections, Schedules, and
Exhibits attached hereto, constitute the entire agreement among the parties
hereto and supersedes any and all prior agreements or understandings among the
parties with respect to the subject matter hereof. This Agreement supersedes all
prior understandings, representations, negotiations and correspondence between
the Parties, constitutes the entire agreement between them with respect to the
matters described, and shall not be modified or affected by any course of
dealing, course of performance, or usage of trade. The terms of this Agreement
and the licenses herein shall prevail notwithstanding any conflicting terms or
legends which may appear on, with or in any Materials. In addition, any notices,
legends, shrink-wrap, browser wrap, click wrap or other agreement or other
terms, whether additional, different or inconsistent with those of the
Agreement, presented in connection with any Materials shall be void and of no
effect even if presented or purportedly accepted after the date of this
Agreement and will not be considered an amendment to Agreement, as applicable,
unless expressly set forth as such, in writing signed by both Parties, and
specifically referencing this Agreement and the section(s) being modified. In
the event of an inconsistency or conflict between a Statement of Work and the
body of this Agreement, the provisions of the body of this Agreement shall
control.



--------------------------------------------------------------------------------

Confidentiality and Advertising Restrictions. Except to the extent disclosure is
required by applicable law, regulation or court order, the parties agree that
this Agreement and the terms hereof shall be kept strictly confidential by them,
and each party shall in each instance obtain the prior written approval of the
other concerning exact text and timing of news releases, articles, brochures,
advertisements, prepared speeches and other information releases concerning this
Agreement. Except as otherwise expressly set forth in Section 10.5(c), no
license or grant whatsoever pertaining to a party’s trademarks, trade name,
logos, service marks or other intellectual property is granted to the other
party pursuant to this Agreement. The parties agree that the exchange, use and
disclosure of Confidential Information shall be governed by and subject to the
mutual non-disclosure agreement entered into by the parties, dated May 25, 2010
(“MNDA”) (copy attached hereto as Exhibit D). For the avoidance of doubt, this
Agreement in no way modifies, supersedes, limits or supplements the MNDA except
that (a) the purposes for which a receiving party may use Confidential
Information is hereby extended to include fulfillment of its rights or
obligations relating to this Agreement and (b) if the MNDA expires prior to the
expiration of this Agreement, the term of the MNDA is hereby extended to
co-terminate with the expiration of this Agreement.

Assignment. The parties acknowledge that this Lease Agreement and its rights,
duties and obligations are personal to the parties and may not be assigned,
delegated or otherwise transferred without prior written consent; provided,
however, that either party may, without the written consent of the other, assign
this Agreement and its rights and delegate its obligations hereunder in
connection with the transfer or sale of all or substantially all of its
business, or in the event of its merger, consolidation, change in control or
similar transaction. Any permitted assignee shall assume all obligations of its
assignor under this Agreement. Any purported assignment, delegation or transfer
in violation of this Section 17.7 shall be void.

Counterparts. THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH,
WHEN SO EXECUTED AND DELIVERED, SHALL CONSTITUTE AN ORIGINAL, FULLY ENFORCEABLE
COUNTERPART FOR ALL PURPOSES EXCEPT THAT ONLY THE COUNTERPART STAMPED OR MARKED
‘COUNTERPART NUMBER 1’ SHALL CONSTITUTE ‘CHATTEL PAPER’ OR OTHER ‘COLLATERAL’
WITHIN THE MEANING OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY
JURISDICTION.



--------------------------------------------------------------------------------

CRYOPORT ANNEX

The following are the Terms and Conditions for orders placed by the general
public directly with CryoPort. The parties acknowledge and agree that the terms
and Conditions below have are not binding and have no bearing on the above
agreement except where specifically referenced.

Terms and Conditions for Orders Placed with CryoPort as of September 5, 2012 and
Thereafter, until Further Amended.

The customer (“Customer”) identified on the accompanying order hereby agrees
that (a) the following terms and conditions and (b) the terms and conditions of
the shipping provider, identified in the order (the “Shipping Provider”), as set
forth on the website for such Shipping Provider, shall apply to such order (the
“Terms and Conditions”). In addition, Customer agrees that the Terms and
Conditions shall apply to all future orders until such time as any Terms and
Conditions are amended, in which case such amended Terms and Conditions shall
apply to future orders, as applicable. All orders placed with CryoPort by the
Customer are referred to herein as the Orders. All terms used, but not
identified herein, shall have the respective meanings set forth in the Orders.

Controlling Document. The acceptance by CryoPort of any order placed by Customer
for shipment by Customer of materials, kept at a temperature of less than minus
150 degrees Celsius, in any of CryoPort’s various sized shipping containers
known as dewars, as more specifically described at www.cryoport.com (together
with all parts, components, instruments, and other items comprising or
accompanying such containers, collectively, the “Containers”) or any management
by CryoPort of similar Containers owned by the Customer, as specified in the
Orders (all of the foregoing, the “Service”), is expressly conditioned on
Customer’s agreement to the Terms and Conditions. The term Service also includes
Customer Staged Orders and Customer Managed Orders. “Customer Staged Orders” are
those for which CryoPort ships Containers to the Customer, the Customer charges
and fills the Containers, processes its Orders on the CryoPort portal
www.cryoportal.com , attaches all shipping labels to the Containers and provides
for the return of the Containers to CryoPort after each single Order, all in
accordance with the procedures and training provided by CryoPort. “Customer
Managed Orders” are those for which CryoPort delivers Containers to an address
designated by Customer, charged if requested, and CyroPort and the Customer
agree to a date of return for the Containers; no other obligations are imposed
on CryoPort. “All Containers” refers to the Containers owned by CryoPort and
similar Containers owned by the Customer. CryoPort shall provide the Service
only under the Terms and Conditions. The Terms and Conditions, together with the
Order, constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior communications, representations,
understandings, agreements and course of dealings. Any Order (or other documents
and communications) which is in any way inconsistent with or in addition to the
Terms and Conditions shall not be binding on CryoPort unless expressly agreed to
in writing by CryoPort.



--------------------------------------------------------------------------------

Term and Payment Obligations. The term of the Service shall continue for the
period of time specified in the Order (the “Service Term”). For each Service
specified in the Order, Customer shall pay to CryoPort the applicable base fees
set forth in the Order (the “Base Fees”), and any applicable additional fees and
expenses chargeable to Customer under the Terms and Conditions or any separate
agreement with CryoPort (collectively, together with the Base Fees, the “Payment
Obligations”). Customer shall pay to CryoPort each Payment Obligation by credit
card or if invoiced by CryoPort within fifteen (15) days after the date of the
applicable invoice for such Payment Obligation, unless otherwise agreed upon in
writing by CryoPort and Customer. For each Order, Customer shall be responsible,
at Customer’s sole cost, for all fees and expenses (which shall be included in
the Payment Obligations) of the delivery of All Containers to and from such
addresses which are set forth in the Order. CUSTOMER’S PAYMENT OBLIGATIONS SHALL
BE ABSOLUTE AND UNCONDITIONAL AND ARE NOT SUBJECT TO ANY ABATEMENT, SET-OFF,
DEFENSE OR COUNTER-CLAIM AND MAY NOT BE CANCELLED FOR ANY REASON WHATSOEVER.

Delivery and Acceptance. The Order shall specify for each Service, as
applicable, the following: (a) the CryoPort facility or other address where All
Containers shall be picked-up by the shipping provider to begin the Service
(b) the name and shipping address to which All Containers first shall be
delivered, typically the Customer’s address, (c) the name and shipping address
of the person or entity (each, a “Recipient”) to which All Containers
subsequently shall be delivered following their delivery to the address in
(b) immediately above, (d) the address where All Containers shall be delivered
at the end of the Service Term, (e) the number and type of All Containers,
(f) the term of the Service, (g) the Base Fees and any other Payment
Obligations, and (h) the Shipping Provider. Subject to any cancellation fee as
required by CryoPort, Customer shall have the right to cancel each Order by
providing express written notification thereof to CryoPort not less than four
(4) days prior to the Commencement Date. For purposes of these Terms and
Conditions, “Commencement Date” means the date that the Service commences as
indicated in the Order. Unless Customer designates a Shipping Provider and
method of transportation in the Order acceptable to CryoPort, CryoPort shall
designate the Shipping Provider and method of transportation. CryoPort shall
make All Containers which are the subject of the Order available for pick-up by
the Shipping Provider on the Commencement Date at the address indicated in the
Order.

Rights to Containers; Inspection of All Containers. Nothing contained in the
Terms and Conditions may be construed as conveying to Customer any right, title
or interest in or to the Containers. Customer recognizes and acknowledges that
Customer (or the Shipping Provider specified in the Order) has the right to
maintain possession of the Containers conditional upon Customer’s compliance
with the Terms and Conditions. Customer shall not, without the prior written
consent of CryoPort, assign or sublease any of the Containers, or hypothecate,
pledge or otherwise encumber or suffer a lien upon or against or otherwise
convey any interest in any Containers (or purport to do any of the
foregoing). Customer shall indemnify CryoPort from any and all losses,
liabilities, damages and expenses (including reasonable attorneys’ fees and
costs) resulting from any such actual or purported assignment, sublease,
hypothecation, pledge, encumbrance, lien or conveyance. Upon the request of
CryoPort, Customer shall execute and deliver financing statements or similar
documents, and take such other actions, to permit CryoPort to perfect a security
interest in, or to evidence CryoPort’s ownership of, the Containers. CryoPort
hereby retains all right, title, and interest in and to any carbon dioxide
emission or similar credits, offset rights, benefits and/or entitlements arising
out of or related to the use of the Containers. Customer shall provide CryoPort
with waivers of interest or liens, from anyone claiming any interest in the
Containers. CryoPort may, at its sole discretion, open and inspect any All
Container without notice.



--------------------------------------------------------------------------------

Maintenance and Use. Customer shall (a) use All Containers in a careful and
proper manner and in accordance with all applicable product protocols,
guidelines and/or use restrictions established from time to time by CryoPort and
the Shipping Provider, (b) not use All Containers or allow All Containers to be
used for any unlawful purpose, (c) not modify or alter All Containers in any
manner whatsoever, (d) not reverse engineer, disassemble or determine or attempt
to determine the composition, production or characteristics of the Containers
(or any components thereof), (e) use every reasonable precaution to prevent loss
or damage to All Containers and to prevent injury to persons and property, and
(f) comply with all applicable laws, ordinances and regulations (including
without limitation, all customs, import and export laws and
regulations). Customer shall cooperate fully with CryoPort and any insurance
companies producing insurance in accordance with the Terms and Conditions in the
investigation and defense of any claims and suits arising from the use or
operation of All Containers. Customer shall use All Containers only for the
transport of frozen items which are specifically identified in the Order and
accepted by CryoPort and in compliance with all such applicable laws, ordinances
or regulations. Customer shall cause any third party, identified on the Order
and accepted by CryoPort, that Customer permits to use All Containers to be
bound by the Terms and Conditions; any such third party shall be bound by the
Terms and Conditions; and Customer, in addition to such third party, shall be
responsible for any such third party’s compliance with (and any breach of) the
Terms and Conditions. Customer or its designee shall be solely responsible for
making any and all filings and for providing any and all information relating to
the contents of All Containers (including without limitation, any Electronic
Export Information), and for the accuracy and completeness thereof. Customer
hereby grants to CryoPort a nonexclusive, worldwide, royalty-free license (with
right to grant sublicenses) for all purposes under any and all intellectual
property rights related to any discovery, invention or other technology directly
or indirectly derived by Customer from use of the Service.

Loss or Damage to All Containers. Customer shall bear all risk of loss, damage,
theft, destruction, attachment, seizure or the like of or to All Containers (any
such event, a “Casualty”), reasonable wear and tear excepted for the Containers
only, during the Service Term. No Casualty shall impair the obligations of the
Customer to pay the Payment Obligations for any and all Orders. Immediately upon
Customer becoming aware of a Casualty, Customer shall provide CryoPort with
written notice detailing such Casualty. At CryoPort’s sole option and upon
notice to Customer, Customer shall promptly (a) reimburse CryoPort for the
reasonable costs of repairing the affected Container (but not exceeding the
replacement value established from time to time by CryoPort (“Replacement
Value”)), or (b) pay CryoPort the Replacement Value in the case of a lost
Container or a Container with respect to which the cost of repair will exceed
the Replacement Value.

Return of Containers. On or before the expiration of the Service Term, Customer
shall return All Containers to the address, typically a CryoPort facility,
specified in the Order, free and clear of any claims, liens or encumbrances in a
serviceable, emptied and clean condition without damage, except for reasonable
wear and tear. Payment Obligations may include fees and expenses owing in the
event of any (i) delay in the return of all Containers beyond the applicable
Service Term, (ii) change (other than by CryoPort) made to any shipping address
to which All Containers will be delivered, or (iii) change (other than by
CryoPort) to the time of delivery for All Containers.



--------------------------------------------------------------------------------

Indemnity. CryoPort shall not be responsible for any injuries, losses or
liabilities to Customer or any third party resulting from or arising out of
(a) the Service and the possession or use of All Containers, (b) any breach of
any representation, warranty or covenant under the Terms and Conditions or any
inaccuracy of information supplied by Customer on an Order, or (c) any failure
to make any filings or to provide any information, that are true, complete and
accurate in all respects, relating to the contents of All Containers. Customer
shall indemnify, defend and hold harmless CryoPort from and against any and all
injuries, losses or liabilities (of any type or nature whatsoever) resulting
from or arising out of (i) the possession or use of All Containers by or on
behalf of the Customer or its designee (without regard to cause or jurisdiction
thereof), (ii) the breach of any representation, warranty or covenant under the
Terms and Conditions or any inaccuracy of information supplied by Customer on an
Order , or (iii) any failure to make any filings or to provide any information,
that are true, complete and accurate in all respects, relating to the contents
of All Containers. This indemnity obligation shall survive the Lease Term.

No Liability for Delay. CryoPort shall not be liable for any loss, liability or
damage resulting from any failure to perform or any delay in shipment, including
but not limited to an act or failure to act of the shipping provider, an act of
God, an act of Customer, fire, theft, flood, war, sabotage, slow-down, strike or
other labor difficulty, riot, acts of terrorism, embargo, government act,
regulation, rule ordinance or request or inability to obtain necessary labor,
materials, manufacturing facilities or transportation or any customs related
delays.

Taxes and Other Charges. Customer shall pay when due all taxes, surcharges,
duties, fees, fines, assessments and penalties relating to each Order, including
without limitation, documentation fees, filing fees, credit fees, inspection
fees, early termination or assumption fees, use taxes and business taxes. If
CryoPort pays any taxes or fees on Customer’s behalf, Customer shall promptly
pay CryoPort for one-hundred and ten percent (110%) of all such payments on
demand, plus any fines, penalties or other charges which arise on account of
Customer’s failure to pay such taxes or fees to the appropriate governmental
authorities.

NO WARRANTY. CRYOPORT HEREBY EXCLUDES ALL WARRANTIES WITH RESPECT TO THE
SERVICE, WHETHER EXPRESSED OR IMPLIED BY OPERATION OF LAW, COURSE OF DEALING,
TRADE USAGE, REPRESENTATION, STATEMENT OR OTHERWISE, INCLUDING, BUT NOT LIMITED
TO, ANY IMPLIED WARRANTIES OF SATISFACTORY QUALITY, MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE OR INFRINGMENT OF INTELLECTUAL PROPERTY RIGHTS. CRYOPORT
ALSO EXCLUDES ALL OTHER OBLIGATIONS AND LIABILITIES IN CONNECTION WITH THE LEASE
OF THE CONTAINERS. CRYOPORT SHALL NOT UNDER ANY CIRCUMSTANCE BE LIABLE TO ANYONE
FOR DIRECT, INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES OF
ANY KIND, INCLUDING, BUT NOT LIMITED TO, ANY LOST PROFITS AND LOST SAVINGS,
HOWEVER CAUSED, WHETHER FOR BREACH OR REPUDIATION OF CONTRACT, TORT, BREACH OF
WARRANTY, NEGLIGENCE, OR OTHERWISE, WHETHER OR NOT CRYOPORT OR A SHIPPING
PROVIDER WAS ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGES. IN NO EVENT
SHALL CRYOPORT BE LIABLE FOR THE COST OF PROCUREMENT OF ASUBSTITUTE
CONTAINER.CRYOPORT’S MAXIMUM LIABILITY FOR EACH ORDER, FOR ANY REASON, SHALL NOT
EXCEED THE LIABILITY LIMIT (DEFINED BELOW). CryoPort neither assumes nor
authorizes any person, firm or entity to assume for it any other additional
liability or responsibility in connection with the Containers.

Liability Limit (Not Insurance Coverage).



--------------------------------------------------------------------------------

The declared value of any Order does not represent CryoPort’s potential
liability in connection with an Order, including, but not limited to, any loss,
damage, delay, misdelivery, nondelivery, misinformation, any failure to provide
information, or misdelivery of information relating to the Order (the “Declared
Value”). The Declared Value is only for Customer’s internal usage with respect
to any insurance it carries for shipping of its goods. CyroPort liability for
each Order is limited to US $200 (the “Liability Limit”). Exposure to and risk
of any loss in excess of the Liability Limit is assumed by the Customer.
Customer may transfer this risk to an insurance carrier of its choice through
the purchase of an insurance policy, and should contact an insurance agent or
broker if Customer desires insurance coverage. CRYOPORT DOES NOT PROVIDE
INSURANCE COVERAGE OF ANY KIND. CUSTOMER ACKNOWLEDGES THAT IT IS CUSTOMER’S
RESPONSIBILITY TO SECURE INSURANCE COVERAGE FOR THE VALUE OF ANY MATERIAL
SHIPPED IN AN ORDER. CYROPORT’S ACCEPTANCE OF ANY ORDER BEARING A DECLARED VALUE
IN EXCESS OF THE LIABILITY LIMIT DOES NOT CONSTITUTE A WAIVER OF THE LIABILITY
LIMIT — REGARDLESS OF THE DECLARED VALUE OF AN ORDER, CRYOPORT’S LIABILITY FOR
LOSS, DAMAGE, DELAY, MISDELIVERY, NONDELIVERY, MISINFORMATION, ANY FAILURE TO
PROVIDE INFORMATION, OR MISDELIVERY OF INFORMATION, WILL NOT EXCEED THE
LIABILITY LIMIT. Customer is responsible for accurately completing the Order or
other shipping documents, including completion of the declared-value section.
CryoPort cannot honor requests to change the declared-value information on the
Order. CRYOPORT WILL NOT BE LIABLE FOR ANY ORDER IN EXCESS OF THE LIABILITY
LIMIT, WHETHER OR NOT CRYOPORT KNEW OR SHOULD HAVE KNOWN THAT SUCH DAMAGES MIGHT
BE INCURRED. CRYOPORT will not be liable for, nor will any adjustment, refund or
credit of any kind be given as a result of, any loss, damage, delay,
misdelivery, nondelivery, misinformation or any failure to provide information,
except such as may result from CryoPort’s sole negligence. CryoPort will not be
liable for, nor will any adjustment, refund or credit of any kind be given as a
result of, any loss, damage, delay, misdelivery, nondelivery, misinformation or
failure to provide information caused by or resulting in whole or in part from:

 

  A. The act, default or omission of any person or entity, other than CryoPort,
including those of any local, state or federal government agencies or the
shipping provider.

 

  B. The nature of the shipment, including any defect, characteristic or
inherent vice of the shipment.

 

  C. Customer’s violation of any of the terms and conditions contained in the
Terms and Conditions, as amended or supplemented, or on an Order, including, but
not limited to, the improper or insufficient packing, securing, marking and
addressing of shipments, or use of an account number not in good credit
standing, or failure to give notices in the manner and time prescribed.

 

  D. Perils of the air, public enemies, criminal acts of any person(s) or
entities, including, but not limited to, acts of terrorism, public authorities
acting with actual or apparent authority, authority of law, local disputes,
civil commotion, hazards incident to a state of war, local or national weather
conditions, national or local disruptions in air or ground transportation
networks (as determined solely by us), strikes or anticipated strikes (of any
entity, including, but not limited to, other carriers, vendors or suppliers),
labor disruptions or shortages caused by pandemic conditions or other public
health event or circumstances, natural disasters (earthquakes, floods and
hurricanes are examples of natural disasters), conditions that present a danger
to our personnel, and disruption or failure of communication and information
systems (including, but not limited to, our systems).



--------------------------------------------------------------------------------

  E. CryoPort’s compliance with verbal or written delivery instructions from the
sender, recipient or persons claiming to represent the shipper or recipient.

 

  F. Damage or loss of materials placed in All Containers by Customer.

 

  G. CryoPort’s inability to provide a copy of the delivery record or a copy of
the signature obtained at delivery, from the shipping provider.

 

  H. Failure by the shipping provider or any third party in possession of All
Containers during the Service, to honor package-orientation graphics (e.g., “up”
arrows, “this end up” markings), “fragile” labels or other special directions
concerning packages. –

 

  I. Customer’s failure to follow all of CryoPort’s packing instructions for the
All Containers.

 

  J. CryoPort’s failure to notify Customer of any delay, loss or damage in
connection with an Order or any inaccuracy in such notice.

 

  K. Performance of the Service will not constitute CryoPort as the Customer’s
or anyone’s agent for any purpose.

 

  L. Customer’s failure to provide accurate delivery address information.

 

  M. Any Order which violates the terms and the conditions of the shipping
provider

 

  N. Failing to meet a delivery commitment for any Order with an incomplete or
incorrect address.

Default. Customer is in default of these Terms and Conditions if any of the
following occurs: (a) Customer fails to pay any Payment Obligation or other sum
when due and such failure is not cured within thirty (30) days; (b) Customer
breaches any warranty or other obligation hereunder; (c) Customer becomes
insolvent or unable to pay its debts when due; Customer stops doing business;
Customer makes an assignment for the benefit of creditors or Customer undergoes
a substantial deterioration in its financial condition; or (d) Customer files
(voluntarily or involuntarily) a petition for liquidation, reorganization,
adjustment of debt or similar relief under the Federal Bankruptcy Code or any
other present or future federal or state bankruptcy or insolvency law, or a
trustee, receiver or liquidator is appointer for Customer or a substantial part
of Customer’s assets or business (each, a “Default”).

Remedies. Upon the expiration of the Service Term or the occurrence of a
Default, CryoPort may declare the entire balance of the unpaid Payment
Obligations for the Orders Term immediately due and payable, sue for and receive
all Payment Obligations and any other payments then accrued or accelerated under
these Terms and Conditions plus the Replacement Value of the Containers, as
applicable. If Customer does not pay to CryoPort any amount owing under the
applicable Order or the Terms and Conditions within the applicable payment
period, then CryoPort may charge Customer interest on all amounts due at the
rate of one and a half percent (1.5%) per month, but in no event more than the
maximum rate permitted by law, calculated from the date such amount was first
due until paid in full. Customer additionally shall pay to CryoPort all fees and
expenses incurred by CryoPort in connection with the enforcement of any
remedies, including reasonable attorneys’ fees and costs.

Limitations on Legal Actions



--------------------------------------------------------------------------------

Any right Customer might have to damages, refunds, credits, recovery of reliance
interests, disgorgement, restitution, injunctive relief, declaratory relief or
any other legal or equitable relief whatsoever against CryoPort under any cause
of action arising from any Order shall be extinguished unless you file an action
within one year from the date of such Order.

Miscellaneous. The Terms and Conditions may be amended or supplemented only by a
writing that refers explicitly to the Terms and Conditions and that is signed by
the authorized representatives of both parties. These Terms and Conditions shall
be governed by and construed in accordance with the law of the State of
California without regard to its conflict of law principles. Customer hereby
consents to the exclusive personal jurisdiction and venue of the federal and
state courts located in Orange County, California for any matter arising out of
or related to these Terms and Conditions. No waiver, alteration or modification
of any of the provisions hereof shall be binding on CryoPort unless made in
writing and duly authorized and executed by CryoPort. A waiver or modification
by CryoPort of any condition or obligation of Customer hereunder shall not be
construed as a waiver or modification of any other condition or obligation and
no waiver or modification by CryoPort granted on any one occasion shall be
construed as applying to any other occasion. If any of the provisions in these
Terms and Conditions are held to be in violation of applicable law or applicable
court decision, then such provisions are hereby waived or amended to the extent
necessary to achieve the same economic effect for the Terms and Conditions to be
enforceable in such jurisdiction and the rest of this the Terms and Conditions
shall remain in full force and effect. The performance of any services does not
make CryoPort an agent of the shipping provider or any third party for any
purpose. All notices, reports, requests, approvals and other communications
required or permitted hereunder must be in writing, sent to the applicable party
at its address specified in the Order and shall be effective upon receipt.